Exhibit 10.83

Portions of this document marked [*] are requested to be treated confidentially.

EXECUTION VERSION

AMENDED AND RESTATED

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

between

LUPIN LTD.

and

SALIX PHARMACEUTICALS, INC.

Dated as of 31 March 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page           

ARTICLE 1

 

DEFINITIONS

     1   

ARTICLE 2

 

GRANT OF RIGHTS

     18   

2.1

 

Grants to Salix

     18   

2.2

 

Sublicenses

     18   

2.3

 

No Implied Rights; Reservation of Rights

     19   

2.4

 

Grants to Lupin

     20   

2.5

 

Non-Compete

     20   

ARTICLE 3

 

DEVELOPMENT

     22   

3.1

 

Development of the Licensed Product in the Field in the Territory

     22   

3.2

 

Development Plan and Implementation

     23   

3.3

 

Technology and Materials Transfer

     24   

3.4

 

Pre-Clinical and Clinical Supply Obligations

     24   

ARTICLE 4

 

COLLABORATION MANAGEMENT

     24   

4.1

 

Formation and Purpose of Joint Steering Committee

     24   

4.2

 

Specific Responsibilities of Joint Steering Committee

     25   

4.3

 

Committees

     26   

4.4

 

Meetings and Procedures

     26   

4.5

 

Limitations on Authority

     27   

4.6

 

Sunset Provisions

     27   

ARTICLE 5

 

REGULATORY MATTERS

     28   

5.1

 

Regulatory Responsibilities

     28   

5.2

 

Regulatory Data

     29   

5.3

 

Rights of Reference; Consideration

     29   

ARTICLE 6

 

COMMERCIALIZATION

     30   

6.1

 

In General

     30   

6.2

 

Commercialization Plan in the Field in the Territory

     30   

6.3

 

Pricing

     31   

6.4

 

Compliance with Applicable Law

     31   

ARTICLE 7

 

CONSIDERATION

     31   

7.1

 

Payments to Lupin

     31   

 

- i -



--------------------------------------------------------------------------------

7.2

 

Commercialization Outside the United States

     31   

7.3

 

Royalties

     31   

7.4

 

Minimum Consideration

     34   

7.5

 

Mode of Payment

     35   

7.6

 

Taxes

     35   

7.7

 

Financial Records

     36   

ARTICLE 8

 

INTELLECTUAL PROPERTY

     36   

8.1

 

Ownership of Intellectual Property

     36   

8.2

 

Maintenance and Prosecution of Patents

     37   

8.3

 

Enforcement of Patents

     39   

8.4

 

Infringement Claims by Third Parties

     42   

8.5

 

Invalidity or Unenforceability Defenses or Actions

     43   

8.6

 

Third Party Licenses

     44   

8.7

 

Product Trademarks

     45   

8.8

 

Certain Matters

     45   

ARTICLE 9

 

ADVERSE EVENT REPORTING; RECALLS AND WITHDRAWALS

     45   

9.1

 

Adverse Event Reporting

     45   

9.2

 

Recalls and Withdrawals

     46   

9.3

 

Pharmacovigilance Agreement

     46   

ARTICLE 10

 

CONFIDENTIALITY AND NON-DISCLOSURE

     47   

10.1

 

Product Information

     47   

10.2

 

Confidentiality Obligations

     48   

10.3

 

Trade Secrets

     49   

10.4

 

Permitted Disclosures

     49   

10.5

 

Use of Name

     50   

10.6

 

Press Releases

     50   

10.7

 

Patient Information

     51   

10.8

 

Publications

     51   

ARTICLE 11

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

     52   

11.1

 

Representations, Warranties and Covenants

     52   

11.2

 

Additional Representations, Warranties and Covenants of Salix

     52   

11.3

 

Additional Representations, Warranties and Covenants of Lupin

     53   

 

- ii -



--------------------------------------------------------------------------------

11.4

 

Disclaimer of Warranty

     54   

11.5

 

Unauthorized Sales

     54   

11.6

 

Governmental Filings

     55   

ARTICLE 12

 

INDEMNIFICATION

     55   

12.1

 

Indemnification by Salix

     55   

12.2

 

Indemnification by Lupin

     56   

12.3

 

Notice of Claim

     56   

12.4

 

Control of Defense

     56   

12.5

 

Limitation on Damages and Liability

     58   

12.6

 

Insurance

     58   

ARTICLE 13

 

TERM AND TERMINATION

     59   

13.1

 

Term

     59   

13.2

 

Termination for Material Breach

     59   

13.3

 

Other Termination by Salix

     59   

13.4

 

Termination Upon Insolvency

     60   

13.5

 

Termination by Lupin

     60   

13.6

 

Rights in Bankruptcy

     60   

13.7

 

Licenses and Assignments Upon Termination

     60   

13.8

 

Additional Consequences of Termination

     61   

ARTICLE 14

 

MISCELLANEOUS

     64   

14.1

 

Force Majeure

     64   

14.2

 

Export Control

     64   

14.3

 

Subcontractors

     64   

14.4

 

Assignment

     64   

14.5

 

Severability

     65   

14.6

 

Governing Law, Jurisdiction, Venue and Service

     65   

14.7

 

Dispute Resolution

     66   

14.8

 

Notices

     67   

14.9

 

Entire Agreement; Modifications

     69   

14.10

 

English Language

     69   

14.11

 

Equitable Relief

     69   

14.12

 

Waiver and Non-Exclusion of Remedies

     70   

 

- iii -



--------------------------------------------------------------------------------

14.13

 

No Benefit to Third Parties

     70   

14.14

 

Further Assurance

     70   

14.15

 

Relationship of the Parties

     70   

14.16

 

Performance by Affiliates

     70   

14.17

 

Counterparts

     70   

14.18

 

Payments; Audits

     70   

14.19

 

References

     71   

14.20

 

Construction

     72   

14.21

 

Additional Agreements

     72   

 

  Schedules and Exhibits   Schedule 1.111        Salix Competitors   Schedule
6.1    Commercialization Efforts   Schedule 7.1.2    Milestones and Milestone
Payments   Schedule 8.6    Anti-Stacking   Schedule 9.2    Recall and Withdrawal
Contact Information   Exhibit A    Development Plan

 

- iv -



--------------------------------------------------------------------------------

This Amended and Restated Development, Commercialization and License Agreement
(this “Agreement”) is made and entered into effective as of 31 March 2011 (the
“Amendment Effective Date”) by and between Lupin Ltd., a corporation organized
under the laws of India and having its principal place of business at “B” Wing,
Fifth Floor, Bandra Kurla Complex, Mumbai – 400 051, India (“Lupin”), and Salix
Pharmaceuticals, Inc., a corporation organized under the laws of the State of
California in the United States of America and having its principal place of
business at 1700 Perimeter Park Drive, Morrisville, North Carolina 27560-8404,
U.S.A. (“Salix”). Lupin and Salix are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Lupin and Salix are parties to that certain Development,
Commercialization and License Agreement, dated as of 30 September 2009 (the
“Original Agreement”); and

WHEREAS, Lupin and Salix now wish to amend and restate, effective as of the
Amendment Effective Date, the terms of the Original Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby, effective as of the
Amendment Effective Date, amend and restate the Original Agreement to read in
its entirety as follows:

ARTICLE 1

DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1 “Acceptance” means, with respect to a Drug Approval Application, the
occurrence of the earlier of: (a) the expiration of the period specified in
applicable regulations for any notice by the FDA that such Drug Approval
Application will not be filed, without Salix, Lupin or one of their respective
Affiliates having received such notice from the FDA; or (b) the receipt by
Salix, Lupin or one of their respective Affiliates of notice from the FDA that
the Drug Approval Application will be filed, provided that in any case, if no
such period for acceptance is provided for in the applicable regulations, then
the Drug Approval Application shall be deemed “accepted” on the date such Drug
Approval Application was filed.

1.2 “Adverse Event” means (a) any finding from tests in laboratory animals or in
vitro in respect of the Licensed Product that suggests a significant risk for
human subjects including reports of mutagenicity, teratogenicity or
carcinogenicity and (b) any undesirable, untoward or noxious event or experience
associated with the clinical, commercial or other use of the Licensed Product,
or occurring following application of the Licensed Product to humans, whether
expected and whether considered related to or caused by the Licensed Product,
including such an event or experience as occurs in the course of the use of the
Licensed Product



--------------------------------------------------------------------------------

in professional practice, in a clinical trial, whether accidental or
intentional, from abuse, from withdrawal or from a failure of expected
therapeutic action of the Licensed Product, and including those events or
experiences that are required to be reported to the Regulatory Authorities under
corresponding Applicable Law.

1.3 “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such first Person. For purposes of
this definition, “control” and, with correlative meanings, the terms “controlled
by” and “under common control with” as used with respect to a Person (including
a Party, licensee or Sublicensee) means (a) the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of such Person (including a Party, licensee or Sublicensee), whether
through the ownership of voting securities, by contract relating to voting
rights or corporate governance, or otherwise, or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a Person (including a Party, licensee or Sublicensee).

1.4 “Agreement” has the meaning set forth in the first paragraph hereof.

1.5 “Amendment Effective Date” means the effective date of this Agreement as set
forth in the first paragraph hereof.

1.6 “API Excluded Countries” means [*].

1.7 “API Supply Agreement” means that certain Rifaximin Manufacturing and Supply
Agreement, dated as of 30 September 2009 and amended as of the Amendment
Effective Date, between the Parties.

1.8 “Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of any Regulatory
Authority, that may be in effect from time to time.

1.9 “Bioadhesive Technology” means any bioadhesive for purposes of
gastrointestinal drug delivery.

1.10 “Breaching Party” has the meaning set forth in Section 13.2.

1.11 “Business Day” means a day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are required or permitted by law to
remain closed.

1.12 “Calendar Quarter” means each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 2 -



--------------------------------------------------------------------------------

1.13 “Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31.

1.14 “Clinical Data” means all Information with respect to the Licensed Product
made, collected or otherwise generated under or in connection with the Clinical
Trials or Post Approval Studies for the Licensed Product, including any data,
reports and results with respect thereto.

1.15 “Clinical Trial” means a Phase I Clinical Trial, Phase II Clinical Trial or
Phase III Clinical Trial (including a Pivotal Trial), and such other tests and
studies in patients that are required by Applicable Law, or otherwise
recommended by the Regulatory Authorities, to obtain or maintain Drug Approval
Applications, but excluding Post Approval Studies.

1.16 “Commencement of a Pivotal Trial” means, in respect of a particular
indication for a Licensed Product, the first dosing of the first patient
enrolled in a Pivotal Trial in respect of such indication for such Licensed
Product, as defined in the protocol for such Pivotal Trial.

1.17 “Commercialization” means any and all activities (whether before or after
Regulatory Authorization) directed to the marketing, detailing and Promotion of
the Licensed Product after Regulatory Authorization for commercial sale has been
obtained, and shall include marketing, Promoting, detailing, marketing research,
distributing, offering to commercially sell and commercially selling the
Licensed Product, importing, exporting or transporting the Licensed Product for
commercial sale and regulatory affairs with respect to the foregoing. When used
as a verb, “Commercializing” means engaging in Commercialization and
“Commercialize” and “Commercialized” shall have corresponding meanings.

1.18 “Commercialization Plan” has the meaning set forth in Section 6.2.1.

1.19 “Commercially Reasonable Efforts” means, with respect to the research and
Development of the Licensed Product, the efforts and resources commonly used in
the research-based pharmaceutical industry, and with respect to the
Commercialization or other Exploitation of the Licensed Product, the efforts and
resources commonly used in the commercial pharmaceutical industry, in each case
for products with similar commercial and scientific potential at a similar stage
in their lifecycle. Commercially Reasonable Efforts shall be determined without
regard to a Party’s particular circumstances, including any other product
opportunities, and without regard to any payments owed by a Party to the other
under this Agreement. The term “commercially reasonable efforts,” used herein
without capital letters, shall have the meaning ordinarily ascribed to such term
in commercial agreements of this type.

1.20 “Committee” has the meaning set forth in Section 4.3.

1.21 “Completion of a Pivotal Trial” means, in respect of a particular
indication for a Licensed Product, the final dosing of the last patient in a
Pivotal Trial in respect of such indication for such Licensed Product, as
defined in the protocol for such Pivotal Trial.

 

- 3 -



--------------------------------------------------------------------------------

1.22 “Confidential Information” has the meaning set forth in Section 10.2.

1.23 “Contract Quarter” means (a) the period beginning on the Amendment
Effective Date and ending on the earlier of 30 June 2011 and the termination
date of this Agreement; and (b) each successive period thereafter beginning on a
July 1, October 1, January 1, or April 1 and ending on the earlier of the next
September 30, December 31, March 31, or June 30, respectively, and the
termination date of this Agreement.

1.24 “Contract Year” means (a) the period beginning on the Amendment Effective
Date and ending on the earlier of the day preceding the first anniversary of the
Amendment Effective Date and the termination date of this Agreement; and
(b) each successive period thereafter beginning on an anniversary of the
Amendment Effective Date and ending on the earlier of the day preceding the next
anniversary of the Amendment Effective Date and the termination date of this
Agreement.

1.25 “Control” means, with respect to any item of Information, Regulatory
Documentation, Patent, Trademark or other intellectual property right,
possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise (other than by operation of any license and
other grants hereunder, but explicitly including any right arising pursuant to
the licenses and other grants under the API Supply Agreement and the Finished
Product Supply Agreement), to assign or grant a license, sublicense or other
right to or under such Information, Regulatory Documentation, Patent, Trademark
or other intellectual property right as provided for herein without violating
the terms of any agreement or other arrangement with any Third Party.

1.26 “Covered Non-Bioadhesive Product” means any Covered Product that is not a
Licensed Bioadhesive Product.

1.27 “Covered Product” means (a) any Licensed Product, the Exploitation of which
by Salix would, but for the licenses granted to Salix in Sections 2.1 and 8.1.4
in respect of such Licensed Product, infringe a Lupin Patent, a Lupin
Improvement Patent, or a Joint Patent and (b) any Licensed Bioadhesive Product.

1.28 “Creditable Consideration” means, in respect of any period, the sum of
(a) all amounts payable by Salix pursuant to Section 3.1.3 or any agreement for
the performance by Lupin or its Affiliates of Development activities into which
the Parties may have entered during such period that are in excess of Lupin’s or
its Affiliates’ costs in respect thereof, [*] plus (b) all milestone payments
required to be paid by Salix to Lupin pursuant to Section 7.1.2 in respect of
milestones that occurred during such period, plus (c) all amounts payable by
Salix to Lupin during such period pursuant to any agreement entered into
pursuant to Section 7.2, plus (d) all royalties required to be paid by Salix to
Lupin pursuant to Section 7.3 in respect of Net Sales made by Salix and its
Affiliates during such period, plus (e) the aggregate Finished Product Markup
(as such term is defined in the Finished Product Supply Agreement) payable by
Salix to

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 4 -



--------------------------------------------------------------------------------

Lupin for Covered Product ordered by Salix under the Finished Product Supply
Agreement for delivery during such period, plus (f) unless otherwise explicitly
agreed by the Parties, (i) all fees for services payable by Salix to Lupin or
its Affiliates during such period in respect of any arrangement for the
provision of services by Lupin or its Affiliates to Salix into which Salix and
Lupin may enter following the Amendment Effective Date that are in excess of
Lupin’s or its Affiliates’ costs in respect thereof, [*] and (ii) any markup
above actual Manufacturing Costs (as such term is defined in Schedule 1.53 to
the Finished Product Supply Agreement) payable by Salix to Lupin or its
Affiliates for product ordered by Salix for delivery during such period pursuant
to any arrangement for the supply of [*] into which Salix and Lupin may enter
following the Amendment Effective Date; provided, however, that the Parties
agree that Creditable Consideration does not include any amounts payable by
Salix to Lupin or its Affiliates under the API Supply Agreement or amounts
payable by Salix to Lupin pursuant to Section 7.1.1.

1.29 “Data Exclusivity” means, (a) in respect of the United States, any data or
market exclusion periods, including new chemical entity, new use, or new
clinical study, orphan drug and pediatric exclusivity periods and any such
periods listed in the FDA’s Orange Book, and, (b) in respect of jurisdictions
outside the United States, equivalents of the rights specified in clause (a).

1.30 “Designated Licensed Product” means any Licensed Product designated for
Development hereunder pursuant to any Development Plan.

1.31 “Development” means all activities related to pre-clinical and other
non-clinical testing, test method development and stability testing, toxicology,
formulation, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control, Clinical Trials, including
Manufacturing in support thereof, statistical analysis and report writing, the
preparation and submission of Regulatory Documentation, regulatory affairs with
respect to the foregoing and all other activities necessary or reasonably useful
or otherwise requested or required by a Regulatory Authority as a condition or
in support of obtaining, maintaining or modifying a Regulatory Authorization.
When used as a verb, “Develop” means to engage in Development.

1.32 “Development Plan” has the meaning set forth in Section 3.2.

1.33 “Dispute” has the meaning set forth in Section 14.7.1.

1.34 “Dollars” or “$” means United States Dollars.

1.35 “Drug Approval Application” means a New Drug Application as defined in the
FFDCA and the regulations promulgated thereunder.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 5 -



--------------------------------------------------------------------------------

1.36 “Drug Master File” means any drug master file filed with the FDA or any
other Regulatory Authority with respect to any intermediate of a pharmaceutical
product containing Rifaximin.

1.37 “Early Termination” has the meaning set forth in Section 13.8.8.

1.38 “Early Termination Fee” has the meaning set forth in Section 13.8.8.

1.39 “Exploit” means to make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), use, have used,
export, transport, distribute, Promote, market, sell, have sold or otherwise
dispose of, and “Exploitation” means the act of Exploiting a product or process.

1.40 “FDA” means the United States Food and Drug Administration, and any
successor agency thereto.

1.41 “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.

1.42 “Field” means all use of the Licensed Product in humans, including (a) all
indications of the Licensed Product for the treatment, management or prevention
of any disease or condition in humans (including infectious diarrhea,
specifically including cholera and travelers’ diarrhea, hepatic encephalopathy
and irritable bowel syndrome) and (b) all consumption of the Licensed Product by
humans (including by way of food or dietary supplements).

1.43 “Finished Non-U.S. DMF Rifaximin Products” means finished pharmaceutical
products packaged, labeled and otherwise ready for retail sale that contain
Non-U.S. DMF Rifaximin but no U.S. DMF Rifaximin.

1.44 “Finished Product Excluded Countries” means [*].

1.45 “Finished Product Supply Agreement” means that certain Finished Product
Manufacturing and Supply Agreement, dated as of the Amendment Effective Date,
between the Parties.

1.46 “First Commercial Sale” means the first sale for use by the general public
of the Covered Product in the United States after any and all Regulatory
Authorizations necessary for commercial sale of the Covered Product in the
United States have been obtained.

1.47 “GAAP” means United States generally accepted accounting principles
consistently applied.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 6 -



--------------------------------------------------------------------------------

1.48 “Good Manufacturing Practice” or “GMP” or “cGMP” means the current good
manufacturing practices applicable from time to time to the manufacturing of the
Licensed Product or any intermediate thereof pursuant to Applicable Law.

1.49 “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.

1.50 “Improvements” means any and all Information and inventions, whether
patentable or not, that:

1.50.1. are, from and after the Amendment Effective Date, conceived, discovered,
Developed or otherwise made by a Party, its Sublicensees, licensees, or any of
its or their respective Affiliates in connection with the work conducted under
the Development Plan;

1.50.2. were conceived, discovered, Developed or otherwise made by a Party, its
Original Agreement Sublicensees, licensees or any of its or their respective
Affiliates in connection with the work conducted under the Original Agreement
Development Plan; or

1.50.3. are, from and after the Amendment Effective Date, or were, at any time
from the Effective Date of the Original Agreement until the Amendment Effective
Date, conceived, discovered, Developed or otherwise made by a Party in
connection with the Development, Commercialization or other Exploitation of the
Licensed Product.

The Parties acknowledge and agree that any rights of Salix in or with respect to
Lupin Improvements will be limited to the licenses granted in Section 2.1.

1.51 “IND” means any investigational new drug application filed with the FDA for
authorization to commence Clinical Trials.

1.52 “Indemnification Claim Notice” has the meaning set forth in Section 12.3.

1.53 “Indemnified Party” has the meaning set forth in Section 12.3.

1.54 “Information” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
expressed ideas, technical assistance, designs, drawings, assembly procedures,
computer programs, apparatuses, specifications, data, results and other
material, including biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, study designs and
protocols, assays and biological methodology (whether or not confidential,
proprietary, patented or patentable and whether in written, electronic or any
other form now known or hereafter developed).

 

- 7 -



--------------------------------------------------------------------------------

1.55 “Initial Regulatory Authorization” of the Covered Product for an indication
means the approval of the Covered Product by the FDA for sale and marketing for
such indication in the United States.

1.56 “Invoiced Sales” has the meaning set forth in Section 1.82.

1.57 “Joint Improvements” has the meaning set forth in Section 8.1.2(c).

1.58 “Joint Know-How” means all Information (including Joint Improvements and
Clinical Data) developed, acquired or otherwise Controlled (other than by virtue
of the licenses granted hereunder) jointly by or on behalf of Salix, its
Sublicensees or any of its or their respective Affiliates and Lupin, its
licensees or Sublicensees or any of its or their respective Affiliates under or
in connection with the research, development or other Exploitation of the
Licensed Product, but excluding any Salix Know-How or Lupin Know-How or any
Information to the extent covered or claimed by published Joint Patents.

1.59 “Joint Patents” means any Patent that claims or covers Joint Improvements
and any other Improvements that are conceived or reduced to practice, or that
are otherwise Controlled (other than by virtue of the licenses granted
hereunder), jointly by or on behalf of Salix, its Sublicensees or any of its or
their respective Affiliates and Lupin, its licensees or Sublicensees or any of
its or their respective Affiliates under or in connection with the Exploitation
of the Licensed Product, but excluding any Lupin Patents or Salix Patents.

1.60 “Joint Platform Patent” means a Joint Patent based primarily on claims set
forth in the Lupin Platform Patent.

1.61 “Joint Product Patent” means a Joint Patent covering a Rifaximin product
incorporating Bioadhesive Technology.

1.62 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 4.1.1.

1.63 “Joint Technology” means the Joint Know-How and the Joint Patents.

1.64 “Knowledge” means the good faith understanding of any vice president, any
senior vice president, or the president or chief executive officer of a Party of
the facts and information then in such individual’s possession after due
inquiry.

1.65 “Licensed Bioadhesive Product” means any form or dosage of pharmaceutical,
biological or other composition or preparation in finished form labeled and
packaged for sale by prescription, over-the-counter, as a dietary supplement, as
food, or by any other method that (a) contains Rifaximin (including a product
that contains Rifaximin together with one or more other ingredients (which may
be either combined in a single formulation or bundled with separate formulations
but sold as one product and, in addition, (b) utilizes the Licensed Delivery
Technology or any other Bioadhesive Technology included within or claimed or
covered by the Lupin Technology or the Joint Technology.

 

- 8 -



--------------------------------------------------------------------------------

1.66 “Licensed Delivery Technology” means that certain bioadhesive for purposes
of gastrointestinal drug delivery developed by Lupin and claimed under the Lupin
Platform Patent and the Lupin Product Patent.

1.67 “Licensed Product” means (a) any Licensed Bioadhesive Product and (b) any
form or dosage of pharmaceutical, biological or other composition or preparation
in finished form labeled and packaged for sale by prescription,
over-the-counter, as a dietary supplement, as food, or by any other method that
(i) contains Rifaximin (including a product that contains Rifaximin together
with one or more other ingredients (which may be either combined in a single
formulation or bundled with separate formulations but sold as one product)) and,
in addition, (ii) is within or claimed or covered by the Lupin Technology or
Joint Technology.

1.68 “Losses” has the meaning set forth in Section 12.1.

1.69 “Lupin” has the meaning set forth in the first paragraph hereof.

1.70 “Lupin Improvement Patent” means all of Lupin’s right in and to any Patent
claiming Lupin Improvements, but excluding the Lupin Platform Patent and the
Lupin Product Patent.

1.71 “Lupin Improvements” has the meaning set forth in Section 8.1.2.

1.72 “Lupin Know-How” means all Information (including Lupin Improvements)
Controlled by Lupin, its Sublicensees or any of its or their respective
Affiliates as of the Amendment Effective Date or at any time during the term of
this Agreement, whether or not patented or patentable, but excluding any Joint
Improvements or any Information to the extent covered or claimed by published
Lupin Patents, Lupin Improvement Patents or Joint Patents.

1.73 “Lupin Patents” means (a) the Lupin Platform Patent, (b) the Lupin Product
Patent, and (c) all other Patents that are Controlled by Lupin, its
Sublicensees, licensees or any of its or their respective Affiliates as of the
Amendment Effective Date or at any time during the term of this Agreement. The
Parties acknowledge and agree that any rights of Salix in or with respect to the
Lupin Patents will be limited to the licenses granted in Section 2.1 and the
rights granted in Sections 8.1, 8.2 and 8.3.

1.74 “Lupin Platform Patent” means all of Lupin’s right in and to (a) US patent
application No. 12/144,894; (b) divisionals, continuations and claims of
continuations in part, in each case that are entitled to the benefit of the
priority date of the application referenced in subclause (a), (c) the foreign
patent applications associated with the patent applications referenced in
subclauses (a) and (b) above; (d) the patents issued from the patent
applications referenced in subclauses (a) through (c) above, and (e) reissues,
renewals, reexaminations, restorations (including supplemental protection
certificates) and extensions of any patent or application set forth in
subclauses (a) through (d) above.

 

- 9 -



--------------------------------------------------------------------------------

1.75 “Lupin Product Patent” means all of Lupin’s right in and to (a) US patent
application No. 12/144,453; (b) divisionals, continuations and claims of
continuations in part, in each case that are entitled to the benefit of the
priority date of the application referenced in subclause (a), (c) the foreign
patent applications associated with the patent applications referenced in
subclauses (a) and (b) above; (d) the patents issued from the patent
applications referenced in subclauses (a) through (c) above, and (e) reissues,
renewals, reexaminations, restorations (including supplemental protection
certificates) and extensions of any patent or application set forth in
subclauses (a) through (d) above.

1.76 “Lupin Technology” means the Lupin Know-How, the Lupin Patents, and the
Lupin Improvement Patents.

1.77 “Lupin U.S. DMF” means (a) that certain Drug Master File No. 20436
currently on file with the FDA of which Lupin is the holder and which Lupin has
authorized Salix to incorporate by reference for purposes of Salix’s New Drug
Application Nos. 21-361 and 22-554; (b) any other Drug Master File filed by
Lupin or its Affiliates with the FDA with respect to Rifaximin; and (c) in the
event of a change in Applicable Law that would permit a New Reference Right, any
Drug Master File, or other regulatory filing similar in use or purpose to a Drug
Master File, filed by Lupin or its Affiliates with any Regulatory Authority with
respect to Rifaximin that may be referenced for purposes of obtaining or
maintaining a Regulatory Authorization that permits the distribution, marketing,
promotion, offering for sale, sale or other supply of a pharmaceutical product
in the United States. The term “New Reference Right” means the ability to
reference a Drug Master File, or other regulatory filing similar in use or
purpose to a Drug Master File, filed with any Regulatory Authority other than
the FDA, including outside the United States, for the purpose of obtaining or
maintaining a Regulatory Authorization that permits Exploitation of a
pharmaceutical product in the United States.

1.78 “Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, formulation, filling, finishing, packaging,
labeling, shipping, handling, holding, storage and warehousing of the Licensed
Product or any intermediate thereof, including process development, process
qualification and validation, scale-up, pre-clinical, clinical and commercial
manufacture and analytic development, product characterization, stability
testing, quality assurance and quality control.

1.79 “Minimum Consideration Annual Reconciliation Payment” has the meaning set
forth in Section 7.4.2(a).

1.80 “Minimum Consideration Annual Reconciliation Refund” has the meaning set
forth in Section 7.4.2(b).

1.81 “Minimum Consideration Quarterly Reconciliation Payment” has the meaning
set forth in Section 7.4.1.

1.82 “Net Sales” means, for any period, the gross amount invoiced by Salix and
its Affiliates and Sublicensees for sales of the Covered Product to Third
Parties during such period (the “Invoiced Sales”), less deductions for:

 

- 10 -



--------------------------------------------------------------------------------

1.82.1. normal and customary trade, quantity and cash discounts and sales
returns and allowances, including (a) those granted on account of price
adjustments, billing errors, rejected goods, damaged goods and returns,
(b) administrative and other fees and reimbursements and similar payments to
wholesalers and other distributors, buying groups, pharmacy benefit management
organizations, health care insurance carriers and other institutions,
(c) allowances, rebates and fees paid to distributors, and (d) chargebacks;

1.82.2. freight, postage, shipping and insurance expenses to the extent that
such items are included in the Invoiced Sales;

1.82.3. customs and excise duties and other duties related to the sales to the
extent that such items are included in the Invoiced Sales;

1.82.4. rebates and similar payments made with respect to sales paid for by any
governmental or regulatory authority;

1.82.5. sales and other taxes and duties directly related to the sale or
delivery of the Covered Product (but not including franchise taxes or taxes
assessed against the income derived from such sale);

1.82.6. in respect of sales outside the United States, deductions in the
applicable jurisdiction that are substantially similar to deductions otherwise
set forth in Sections 1.82.1 to 1.82.5 but because of local Applicable Law,
practices and customs may not conform in terminology to the deductions set forth
in Sections 1.82.1 to 1.82.5;

1.82.7. product placement and similar fees paid to pharmacies and coupons,
co-pay cards and similar price reductions and discounts provided to consumers;
and

1.82.8. distribution expenses to the extent that such items are included in the
Invoiced Sales.

(collectively, “Permitted Deductions”) in each case, as accounted for in
accordance with GAAP. Any of the deductions listed above that involves a payment
by Salix or its Affiliates shall be taken as a deduction in the Calendar Quarter
in which the payment is accrued by such entity. For purposes of determining Net
Sales, a Covered Product shall be deemed to be sold when invoiced and a “sale”
shall not include transfers or dispositions of such Covered Product for
charitable, promotional, pre-clinical or clinical purposes or regulatory or
governmental purposes to the extent no amount is received by Salix or its
Affiliates in connection therewith. A transfer of Covered Product by Salix or
its Affiliates to an Affiliate or Sublicensee shall not result in any Net Sales,
unless such Covered Product is used by such Affiliate or Sublicensee in the
course of its commercial activities. In the event that Salix or its Affiliates
or Sublicensees sells the Covered Product as part of a bundle or group sale with
other products not covered by this Agreement, and such selling person provides a
discount, allowance or rebate to the purchaser of the Covered Product based on
the aggregate amount invoiced for all products sold, such discount, allowance or
rebate shall be allocated to each of the products pro rata based on the gross
amount invoiced for each such product less all other Permitted Deductions
specifically

 

- 11 -



--------------------------------------------------------------------------------

related to each such product. If Salix or its Affiliates or Sublicensees sells
the Covered Product as part of a bundle of distinct products (i.e., one price is
charged for a number of distinct products), the Net Sales for the Covered
Product shall be based on the ratio of the wholesale acquisition cost for the
Covered Product to the sum of the wholesale acquisition costs for all products
in such bundle.

1.83 “Non-Prescription Competitive Bioadhesive Product” means (a) any
over-the-counter pharmaceutical or biological composition, preparation or other
type of product that (i) contains Rifaximin or any derivative thereof (including
any such product that contains Rifaximin or any derivative thereof together with
one or more other ingredients (which may be either combined in a single
formulation or bundled with separate formulations but sold as one product)),
(ii) utilizes Bioadhesive Technology or any other technology involving adhesion
to bodily membranes, and (iii) is labeled, advertised, marketed, promoted or
intended for use in the Field in the Territory and (b) any dietary supplement or
food product that (i) contains Rifaximin or any derivative thereof (including
any such product that contains Rifaximin or any derivative thereof together with
one or more other ingredients (which may be either combined in a single
formulation or bundled with separate formulations but sold as one product)),
(ii) utilizes Bioadhesive Technology or any other technology involving adhesion
to bodily membranes, and (iii) is advertised, marketed, promoted or intended for
use in the Field in the Territory.

1.84 “Non-Prescription Competitive Product” means, in respect of a particular
Covered Product, (a) any over-the-counter pharmaceutical or biological
composition, preparation or other type of product that (i) contains Rifaximin or
any derivative thereof (including any such product that contains Rifaximin or
any derivative thereof together with one or more other ingredients (which may be
either combined in a single formulation or bundled with separate formulations
but sold as one product)) and (ii) is labeled, advertised, marketed, promoted or
intended for use in the Field in the Territory for any indication that is the
same or substantially the same as any indication for which the Covered Product
is labeled, advertised, marketed, promoted and intended for use in the Territory
and (b) any dietary supplement or food product that (i) contains Rifaximin or
any derivative thereof (including any such product that contains Rifaximin or
any derivative thereof together with one or more other ingredients (which may be
either combined in a single formulation or bundled with separate formulations
but sold as one product)) and (ii) is advertised, marketed, promoted or intended
for use in the Field in the Territory for any use that is the same or
substantially the same as any use for which the Covered Product is labeled,
advertised, marketed, promoted and intended in the Territory.

1.85 “Non-U.S. DMF Rifaximin” means Rifaximin that does not constitute U.S. DMF
Rifaximin.

1.86 “Original Agreement” has the meaning set forth in the Recitals.

1.87 “Other Product Entry” means the commercial sale or distribution in the
United States by any Person other than Salix or an Affiliate thereof of an
unauthorized generic version of any Salix Prescription Rifaximin Product (which
generic version is not subject to a restraining order, injunction or similar
order which would prevent it from continuing to be sold or distributed in the
United States).

 

- 12 -



--------------------------------------------------------------------------------

1.88 “Party” and “Parties” has the meaning set forth in the first paragraph
hereof.

1.89 “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part (other than with
respect to new subject matter that would not otherwise be covered in this
Agreement), provisionals, converted provisionals and continued prosecution
applications, (c) any and all patents that have issued or in the future issue
from the foregoing patent applications ((a) and (b)), including utility models,
petty patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents
((a), (b), (c) and (d)), and (f) any Data Exclusivity.

1.90 “Payments” has the meaning set forth in Section 7.6.

1.91 “Permitted Deductions” has the meaning set forth in Section 1.82.

1.92 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.93 “Pharmacovigilance Agreement” has the meaning set forth in Section 9.3.

1.94 “Phase I Clinical Trial” means a human clinical trial of the Licensed
Product, the principal purpose of which is a preliminary determination of safety
in healthy individuals or patients.

1.95 “Phase II Clinical Trial” means a human clinical trial of the Licensed
Product, the principal purpose of which is a determination of safety and
efficacy in the target patient population.

1.96 “Phase III Clinical Trial” means a human clinical trial of the Licensed
Product on a sufficient number of subjects that is designed to establish that a
pharmaceutical product is safe and efficacious for its intended use, and to
determine warnings, precautions, and adverse reactions that are associated with
such pharmaceutical product in the dosage range to be prescribed, which trial is
intended to support Regulatory Authorization of the Licensed Product. A Phase
III Clinical Trial shall be deemed to have commenced when the first patient in
such study has been dosed.

 

- 13 -



--------------------------------------------------------------------------------

1.97 “Pivotal Trial” means, with respect to a particular indication for the
Licensed Product, the first pivotal Phase III Clinical Trial that is intended to
support Initial Regulatory Authorization of the Licensed Product for such
indication in the United States, wherever conducted.

1.98 “Post Approval Study” means any human clinical study, or other test or
study with respect to the Licensed Product for an indication that (a) is
conducted solely in support of pricing or reimbursement for the Licensed Product
in the Territory or (b) is not required to obtain or maintain Initial Regulatory
Authorization for the Licensed Product for such indication and is conducted
within the scope of the Product Labeling for the Licensed Product (for clarity,
any human clinical study that is intended to expand the Product Labeling for the
Licensed Product shall be a Clinical Trial and shall not be a Post Approval
Study). Subject to the foregoing, Post Approval Studies may include
epidemiological studies, modeling and pharmacoeconomic studies, post-marketing
surveillance studies, investigator sponsored studies, and health economics
studies. For clarity, Post Approval Studies shall not include any tests or
studies that are required or recommended for the Licensed Product by the
Regulatory Authorities as a condition to obtaining, or as a requirement of
maintaining, an Initial Regulatory Authorization for the Licensed Product for an
indication.

1.99 “Prescription Competitive Product” means, in respect of a particular
Covered Product, any pharmaceutical or biological composition, preparation or
other type of product (other than an over-the-counter product or a dietary
supplement or food product) that (a) contains Rifaximin (including any such
product that contains Rifaximin together with one or more other ingredients
(which may be either combined in a single formulation or bundled with separate
formulations but sold as one product)) and (b) is labeled, advertised, marketed,
promoted or intended for use in the Field in the Territory for any indication
that is the same or substantially the same as any indication for which the
Covered Product is labeled, advertised, marketed, promoted and intended for use
in the Territory.

1.100 “Product Information” has the meaning set forth in Section 10.1.

1.101 “Product Labeling” means, with respect to the Licensed Product and a
particular country or other jurisdiction, (a) the Regulatory Authority-approved
full prescribing information for the Licensed Product for such country or
jurisdiction, including any required patient information, and (b) all labels and
other written, printed or graphic matter upon a container, wrapper or otherwise,
including any package insert, utilized with or for the marketing, sale or other
Commercialization of the Licensed Product in such country or jurisdiction.

1.102 “Product Trademarks” means, with respect to the Licensed Product, the
Trademark(s) for the Licensed Product used by Salix or its Affiliates or its or
their respective Sublicensees in connection with the Licensed Product (but
excluding any Salix corporate name or similar designation) and any registrations
thereof or any pending applications relating thereto.

 

- 14 -



--------------------------------------------------------------------------------

1.103 “Promotion” means those activities normally undertaken by a pharmaceutical
company’s sales force (including electronic detailing, advertising and meeting
with physicians, whether undertaken by the company’s sales force or not) to
implement marketing plans and strategies aimed at encouraging the use of a
product. When used as a verb, “Promote” means to engage in such activities. With
respect to Salix’s Promotion of the Licensed Product, Promotion includes those
activities actually undertaken by Salix’s sales force to implement marketing
plans and strategies aimed at encouraging the appropriate use of the Licensed
Product.

1.104 “Promotional Materials” means, with respect to the Licensed Product, all
sales representative training materials with respect to the Licensed Product and
all written, printed, graphic, electronic, audio or video matter, including
journal advertisements, sales visual aids, direct mail, medical
information/education monographs, direct-to-consumer advertising, Internet
postings, broadcast advertisements, and sales reminder aids (e.g., scratch pads,
pens and other such items) intended for use or used by a Party or its Affiliates
in connection with any Promotion of the Licensed Product, except Product
Labeling for the Licensed Product.

1.105 “Recalls” has the meaning set forth in Section 9.2.

1.106 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entity, including FDA,
regulating or otherwise exercising authority with respect to the Exploitation
(including the determination of pricing/reimbursement) of the Licensed Product
in any country or other jurisdiction.

1.107 “Regulatory Authorization” means, with respect to the Licensed Product and
a particular country or other jurisdiction, any and all approvals,
registrations, certificates, licenses or authorizations of any Regulatory
Authority necessary to commercially distribute, sell or market or otherwise
Commercialize the Licensed Product in such country or jurisdiction, including,
where applicable, (a) pricing or reimbursement approval in such country or
jurisdiction, (b) pre- and post-approval manufacturing and marketing
authorizations (including any prerequisite marketing approval or authorization
related thereto), (c) Product Labeling approval, and (d) technical, medical and
scientific licenses.

1.108 “Regulatory Documentation” means, with respect to the Licensed Product,
all applications, registrations, licenses, authorizations and approvals, all
correspondence submitted to or received from the Regulatory Authorities
(including minutes and official contact reports relating to any communications
with any Regulatory Authority), and all supporting documents and all clinical
trials and tests, in each case, relating to the Licensed Product, and all data
contained in any of the foregoing, including Promotional Materials, Clinical
Data, period safety update reports, adverse event files and complaint files,
Manufacturing records (including any chemistry, manufacturing or control data)
and, if applicable, any updates or supplements to any of the foregoing.

 

- 15 -



--------------------------------------------------------------------------------

1.109 “Rifaximin” means rifaximin, which is [*], and all complexes, mixtures and
other combinations, prodrugs, metabolites, enantiomers, polymorphs, salt forms,
racemates, and isomers thereof, or any derivatives of any of the foregoing.

1.110 “Salix” has the meaning set forth in the first paragraph hereof.

1.111 “Salix Competitor” means any of those companies set forth on Schedule
1.111 and their successors.

1.112 “Salix Improvements” has the meaning set forth in Section 8.1.2.

1.113 “Salix Know-How” means all Information (including Salix Improvements) and
Clinical Data Controlled by or on behalf of Salix, its Sublicensees or any of
its or their respective Affiliates at any time during the term of this Agreement
that

1.113.1. (a) were conceived, discovered, Developed or otherwise made by Salix,
its Sublicensees or any of its or their respective Affiliates in connection with
the work conducted under the Original Agreement Development Plan or otherwise in
connection with Development, Commercialization or other Exploitation of the
Licensed Product under the Original Agreement, (b) were used by or on behalf of
Salix, its Sublicensees or any of its or their respective Affiliates under or in
connection with the research, Development, Commercialization or other
Exploitation of the Licensed Product under the Original Agreement and, in
addition, (c) are reasonably commercially relevant to the Exploitation of the
Licensed Product, whether or not patented or patentable; but excluding any Joint
Improvements or any Information to the extent covered or claimed by published
Salix Patents or Joint Patents; and

1.113.2. (a) are conceived, discovered, Developed or otherwise made by Salix,
its Sublicensees or any of its or their respective Affiliates in connection with
the work conducted under the Development Plan or otherwise in connection with
Development, Commercialization or other Exploitation of the Licensed Product
under this Agreement, (b) are used by or on behalf of Salix, its Sublicensees or
any of its or their respective Affiliates under or in connection with the
research, Development, Commercialization or other Exploitation of the Licensed
Product under this Agreement and, in addition, (c) are reasonably commercially
relevant to the Exploitation of the Licensed Product, whether or not patented or
patentable;

but excluding any Joint Improvements or any Information to the extent covered or
claimed by published Salix Patents or Joint Patents.

1.114 “Salix Patents” means any Patent Controlled by or on behalf of Salix, its
Sublicensees or any of its or their respective Affiliates (a) that claims or
covers any Salix Improvement that is used by or on behalf of Salix, its
Sublicensees or any of its or their respective Affiliates under or in connection
with the research, Development, Commercialization or other Exploitation of the
Licensed Product under this Agreement and (b) is reasonably commercially
relevant to the Exploitation of the Licensed Product, but in any event (both
(a) and (b)) excluding any Joint Patents.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 16 -



--------------------------------------------------------------------------------

1.115 “Salix Prescription Rifaximin Product” means any form or dosage of
pharmaceutical, biological or other composition or preparation in finished form
labeled and packaged for sale by prescription that contains Rifaximin (including
a product that contains Rifaximin together with one or more other ingredients
(which may be either combined in a single formulation or bundled with separate
formulations but sold as one product)) that is Promoted, marketed, distributed,
offered for sale or sold by Salix or its Sublicensees or its or their
Affiliates.

1.116 “Salix Technology” means Salix Know-How and Salix Patents.

1.117 “Sublicensee” means a Person, other than an Affiliate, that is granted a
sublicense by a Party under the license grants in Section 2.1 or 2.4, as the
case may be, as provided in Section 2.2 or under the license grants in
Section 8.1.4.

1.118 “Territory” means all countries of the world other than India.

1.119 “Third Party” means any Person other than Lupin, Salix and their
respective Affiliates.

1.120 “Third Party Claims” has the meaning set forth in Section 12.1.

1.121 “Third Party License Payments” has the meaning set forth in Section 5.3.2.

1.122 “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, service mark, trade name, brand name, logo or business symbol, whether or
not registered.

1.123 “United States” means the United States of America, its territories and
possessions (including the District of Columbia and Puerto Rico).

1.124 “U.S. DMF Rifaximin” means any and all Rifaximin that (a) is manufactured
with reference to any Lupin U.S. DMF and meets the specifications set forth in
any Lupin U.S. DMF or (b) may otherwise be, in accordance with Applicable Law,
distributed, marketed, promoted, offered for sale, sold or otherwise supplied,
whether alone or in combination with other molecules or compounds, whether as a
raw material or a finished product, and whether at wholesale or retail, in the
United States.

1.125 “Valid Claim” means, in respect of any country, (a) any claim of an issued
and unexpired Patent in such country that (i) has not been held permanently
revoked, unenforceable or invalid by a decision of a court or governmental
agency of competent jurisdiction, which decision is unappealable or unappealed
(other than to the United States Supreme Court or any court of final appeal in
another country that hears appeals solely at its

 

- 17 -



--------------------------------------------------------------------------------

discretion) within the time allowed for appeal and (ii) has not been abandoned,
disclaimed, denied or admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise; or (b) a claim of a pending Patent application in such
country that was filed and is being prosecuted in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or re-filing
of the application; provided that such prosecution has not been ongoing for more
than [*] ([*]) years.

ARTICLE 2

GRANT OF RIGHTS

2.1 Grants to Salix.

2.1.1. Subject to the terms and conditions of this Agreement, Lupin hereby
grants to Salix:

(a) an exclusive (including with regard to Lupin and its Affiliates),
royalty-bearing right and license, with the right to grant sublicenses in
accordance with Section 2.2, under the Lupin Technology, to import, make, have
made, use, sell, offer for sale, and otherwise Exploit the Licensed Product in
the Field in the Territory in accordance with this Agreement; and

(b) an exclusive (including with regard to Lupin and its Affiliates) right of
reference, with the right to grant sublicenses and further rights of reference
in accordance with Section 2.2, under the Regulatory Documentation Controlled by
Lupin or any of its Affiliates, if any, to Exploit the Licensed Product in the
Field in the Territory.

2.1.2. Salix acknowledges that (a) the Lupin Know-How is secret and substantial
and without access to the Lupin Know-How Salix would not be able to obtain and
maintain Regulatory Authorizations, (b) access to Lupin Know-How is expected to
provide Salix with a competitive advantage in the marketplace beyond the
exclusivity afforded by the Lupin Patents, and (c) the payments and royalties
set forth in Sections 7.1 and 7.3 are, in part, intended to compensate Lupin for
such exclusivity and such competitive advantage. The Parties agree that the
royalty rate set forth in Section 7.3 reflects an efficient and reasonable
blended allocation of the values provided by Lupin to Salix.

2.2 Sublicenses. The rights and licenses granted to Salix under Section 2.1 and
Lupin under Section 2.4 shall include the right to grant sublicenses (or further
rights of reference), through multiple tiers of Sublicensees; provided that the
Party granting such sublicense or further right of reference shall provide to
the other Party a notice setting forth in reasonable detail the nature of such
sublicense and the identity of the Sublicensee. Each Party hereby guarantees the
performance of its Affiliates and permitted Sublicensees and the grant of any
such sublicense shall not relieve the sublicensing Party of its obligations
under this Agreement, except to the extent they are satisfactorily performed by
such Sublicensee. Any such sublicenses shall be consistent with and subject to
the terms and conditions of this Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 18 -



--------------------------------------------------------------------------------

2.3 No Implied Rights; Reservation of Rights.

2.3.1. By Lupin.

(a) Salix, its Sublicensees and its and their respective Affiliates shall have
no right, express or implied, with respect to the Lupin Technology or Regulatory
Documentation of Lupin or any of its licensees or Sublicensees or its or their
Affiliates except as expressly provided in this Agreement.

(b) Lupin reserves the right under the Lupin Technology and the Joint Technology
(to the extent Controlled by Lupin) to (a) perform its obligations hereunder and
(b) obtain and maintain Regulatory Authorizations for, and research, Develop and
Commercialize and otherwise Exploit, in accordance with the terms of this
Agreement, (i) the Licensed Product outside the Territory and in the Territory
outside the Field, and (ii) products other than the Licensed Product for any
purpose throughout the world.

(c) Without limiting the generality of the provisions of clauses (a) and (b) of
this Section 2.3.1, no right or license is granted or shall be deemed granted by
implication, estoppel or otherwise. All such rights or licenses are granted only
as expressly provided in this Agreement.

2.3.2. By Salix.

(a) Lupin, its Sublicensees and its and their respective Affiliates shall have
no right, express or implied, with respect to the Salix Technology or Regulatory
Documentation of Salix or any of its licensees or Sublicensees or its or their
Affiliates except as expressly provided in this Agreement.

(b) Salix reserves the right under the Salix Technology and the Joint Technology
(to the extent Controlled by Salix) to (a) perform its obligations hereunder and
(b) obtain and maintain Regulatory Authorizations for, and research, Develop and
Commercialize and otherwise Exploit, in accordance with the terms of this
Agreement, (i) the Licensed Bioadhesive Product in the Field in the Territory
and (ii) products other than the Licensed Bioadhesive Product (including
Licensed Products other than the Licensed Bioadhesive Product) for any purpose
throughout the world.

(c) Without limiting the generality of the provisions of clauses (a) and (b) of
this Section 2.3.2, no right or license is granted or shall be deemed granted by
implication, estoppel or otherwise. All such rights or licenses are granted only
as expressly provided in this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

2.4 Grants to Lupin. Subject to the terms and conditions of this Agreement,
Salix hereby grants to Lupin:

2.4.1. a [*], exclusive (including with regard to Salix and its Affiliates)
license, with the right to grant sublicenses in accordance with Section 2.2,
under the Salix Technology to Exploit the Licensed Bioadhesive Product outside
the Territory or in the Territory outside the Field; and

2.4.2. subject to Section 5.3, a [*], non-exclusive license and right of
reference, with the right to grant sublicenses and further rights of reference
in accordance with Section 2.2, under the Regulatory Documentation Controlled by
Salix or its Affiliates to Exploit the Licensed Bioadhesive Product outside the
Territory or in the Territory outside the Field.

2.5 Non-Compete.

2.5.1. To the maximum extent permitted by Applicable Law, Lupin shall not, and
Lupin shall cause its Affiliates not to, (a) distribute, market, promote, offer
for sale, sell or otherwise supply U.S. DMF Rifaximin, directly or indirectly
(including through licensing or any other arrangement), whether alone or in
combination with other molecules or compounds, whether as a raw material or as a
finished product, and whether at wholesale or retail, to any Person anywhere in
the world other than Salix or its Affiliates or (b) authorize or permit any
Person other than Salix and its Affiliates to access any Lupin U.S. DMF or to
reference any Lupin U.S. DMF in any application for a Regulatory Authorization
or any similar application in the United States or any other jurisdiction.

2.5.2. Except as otherwise provided in Sections 2.5.3, 2.5.4 and 2.5.5, to the
maximum extent permitted by Applicable Law, Lupin shall not, and Lupin shall
cause its Affiliates not to, distribute, market, promote, offer for sale, sell
or otherwise supply Non-U.S. DMF Rifaximin, directly or indirectly, whether
alone or in combination with other molecules or compounds, whether as a raw
material or as a finished product, and whether at wholesale or retail, to any
Person anywhere in the world other than Salix or its Affiliates.

2.5.3. Section 2.5.2 shall not restrict the right of Lupin and its Affiliates to
distribute, market, promote, offer for sale, sell and supply Non-U.S. DMF
Rifaximin in the API Excluded Countries and to take any measures necessary to
obtain and/or maintain any regulatory authorizations to support the foregoing,
provided, however, that Lupin shall not, and Lupin shall cause its Affiliates
not to, distribute, market, promote, offer for sale, sell or otherwise supply
Non-U.S. DMF Rifaximin to any Person in the API Excluded Countries that Lupin or
its Affiliates, as applicable, (a) reasonably suspects is likely to directly or
indirectly distribute, market, promote, offer for sale, sell or otherwise supply
the Non-U.S. DMF Rifaximin to any Person outside the API Excluded Countries
other than Salix or its Affiliates or assist another Person to do so or
(b) knows has directly or indirectly distributed, marketed, promoted, offered
for sale, sold or otherwise supplied the Non-U.S. DMF Rifaximin to any Person
outside the API Excluded Countries other than Salix or its Affiliates, or
assisted another Person to do so.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 20 -



--------------------------------------------------------------------------------

2.5.4. Section 2.5.2 shall not restrict the right of Lupin and its Affiliates to
distribute, market, promote, offer for sale, sell and supply Finished Non-U.S.
DMF Rifaximin Products in the Finished Product Excluded Countries and to take
any measures necessary to obtain and/or maintain any regulatory authorizations
to support the foregoing, provided, however, that Lupin shall not, and Lupin
shall cause its Affiliates not to, distribute, market, promote, offer for sale,
sell or otherwise supply Finished Non-U.S. DMF Rifaximin Products to any Person
in the Finished Product Excluded Countries that Lupin or its Affiliates, as
applicable, (a) reasonably suspects is likely to directly or indirectly
distribute, market, promote, offer for sale, sell or otherwise supply the
Finished Non-U.S. DMF Rifaximin Products to any Person outside the Finished
Product Excluded Countries other than Salix or its Affiliates or assist another
Person to do so or (b) knows has directly or indirectly distributed, marketed,
promoted, offered for sale, sold or otherwise supplied the Finished Non-U.S. DMF
Rifaximin Products to any Person outside the Finished Product Excluded Countries
other than Salix or its Affiliates, or assisted another Person to do so.

2.5.5. Section 2.5.2 shall not restrict the right of Lupin and its Affiliates to
(a) distribute, market, promote, offer for sale, sell and supply Non-U.S. DMF
Rifaximin to the single finished pharmaceutical product manufacturer in France
to which Lupin or its Affiliates currently sell Non-U.S. DMF Rifaximin pursuant
to arrangements whereby such manufacturer uses such Non-U.S. DMF Rifaximin
solely for the manufacture of Finished Non-U.S. DMF Rifaximin Products for sale
in Tunisia and sells all of such Finished Non-U.S. DMF Rifaximin Products only
to bona fide pharmaceutical distributors in Tunisia for distribution and sale
solely in that country and (b) take any measures necessary to obtain and/or
maintain any regulatory authorizations to support the foregoing. Lupin shall
not, and Lupin shall cause its Affiliates not to, continue any distribution,
marketing, promotion, offer for sale, sale or other supply of Non-U.S. DMF
Rifaximin pursuant to the preceding sentence in the event that Lupin or its
Affiliates, as applicable, (a) reasonably suspects that such manufacturer is
likely to directly or indirectly distribute, market, promote, offer for sale,
sell or otherwise supply the Non-U.S. DMF Rifaximin or Finished Non-U.S. DMF
Rifaximin Products to any Person outside Tunisia other than Salix or its
Affiliates or assist another Person to do so or (b) knows that such manufacturer
has directly or indirectly distributed, marketed, promoted, offered for sale,
sold or otherwise supplied the Non-U.S. DMF Rifaximin or Finished Non-U.S. DMF
Rifaximin Products to any Person outside Tunisia other than Salix or its
Affiliates, or has assisted another Person to do so.

2.5.6. The Parties acknowledge and agree that the provisions of Sections 2.5.1
through 2.5.5 have been agreed by the Parties based on Applicable Law as it
exists at the Amendment Effective Date. In the event that Applicable Law changes
after the Amendment Effective Date in such a fashion as to make the provisions
of Section 1.77(c) operable, then: (a) prior to the effective date of any such
change, upon request by either Party, the Parties shall meet to discuss and
agree in good faith to such modifications, including amendment of the definition
of Lupin U.S. DMF as appropriate, as may be necessary to prevent the provisions
of Sections 2.5.1 through 2.5.5 from restricting Lupin’s ability to Exploit
Rifaximin or pharmaceutical products containing Rifaximin to an extent or in a
manner beyond that contemplated by the

 

- 21 -



--------------------------------------------------------------------------------

Parties as set forth in the preceding sentence; (b) during the course of such
discussions for a period of no more than [*] ([*]) days following such change in
Applicable Law, Lupin shall not be deemed to be in breach of this Agreement,
whether for purposes of the provisions of Section 13.2 or otherwise, as a result
of such change in Applicable Law for so long as Lupin continues to comply with
past practices and those practices complied with the requirements of Sections
2.5.1 through 2.5.5 prior to the change in Applicable Law; and (c) Lupin agrees
that it shall not, and shall cause its Affiliates not to, avoid or seek to avoid
the observance or performance of any of the terms to be observed or performed
under the provisions of Sections 2.5.1 through 2.5.5 by Lupin and its
Affiliates, but agrees that it will, and will cause its Affiliates to, at all
times in good faith carry out the provisions of such Sections and in so doing to
take such actions as may be necessary or appropriate in order to protect the
rights of Salix thereunder against impairment.

2.5.7. The provisions of this Section 2.5 shall terminate as of the expiration
or termination of this Agreement; provided, however, that in the event that, as
of the expiration or termination of this Agreement, either (or both) of the API
Supply Agreement or the Finished Product Supply Agreement has not then expired
or been terminated in its entirety and remains in effect, then the terms of this
Section 2.5 shall survive the expiration or termination of this Agreement and
remain in full force and effect between the Parties until both the API Supply
Agreement and the Finished Product Supply Agreement have expired or been
terminated in their entirety.

ARTICLE 3

DEVELOPMENT

3.1 Development of the Licensed Product in the Field in the Territory.

3.1.1. Conduct of Development; Reports to JSC. Development of the Licensed
Product in the Field in the Territory from and after the Amendment Effective
Date shall be conducted by Salix in accordance with the Development Plan. Salix
shall perform, or cause to be performed, any and all Development activities from
time to time contemplated by the Development Plan using its Commercially
Reasonable Efforts and in accordance with Applicable Law. Not less frequently
than once during each Contract Year, Salix shall provide to the JSC a report in
respect of the current status of the Development of the Licensed Product in the
Field in the Territory and all Development activities in respect of the Licensed
Product in the Field in the Territory that have occurred since the Amendment
Effective Date or, if later, the most recent such report to the JSC.

3.1.2. Restriction on Lupin Development Activities. Subject to Section 3.1.3,
Lupin shall not conduct, nor shall it permit any of its Affiliates, licensees or
Sublicensees to conduct, any Development activities of any kind or nature with
respect to the Licensed Product in the Field in the Territory except with
Salix’s prior written authorization.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 22 -



--------------------------------------------------------------------------------

3.1.3. Performance of Development Activities by Lupin. Salix may, at any time
and from time to time during the term of this Agreement, request that Lupin
perform Development activities with respect to the Licensed Product in the Field
in the Territory. Lupin shall be free to accept or reject any such request in
its sole and absolute discretion. Any such Development activities that Lupin may
agree to perform shall be undertaken by Lupin pursuant to such terms and
conditions, including arrangements in respect of compensation to be paid by
Salix to Lupin for such Development activities, as the Parties may agree
following Salix’s request.

3.2 Development Plan and Implementation. The Development of the Licensed Product
in the Field in the Territory shall be conducted pursuant to a Development Plan,
which as of the date of this Agreement consists of a set of principles and a
preliminary timeline and is attached to this Agreement as Exhibit A (such plan,
as amended from time to time, the “Development Plan”). Either Party may from
time to time propose to the JSC for its consideration updates, amendments and
modifications to the Development Plan; provided, that Salix shall propose an
update to the Development Plan at least [*] per [*]. The Development Plan as
updated, amended, progressed and modified from time to time by the JSC shall
include the overall strategy and intended activities relating to the Development
of the Licensed Product and in particular shall:

3.2.1. identify Development activities to be conducted and the anticipated
timelines for such activities;

3.2.2. describe the clinical and regulatory strategy for the Licensed Product;

3.2.3. incorporate a manufacturing plan for the pre-clinical and clinical
supplies of the Licensed Product to be provided by Lupin pursuant to
Section 3.4;

3.2.4. incorporate a plan for scale up and commercial manufacture of the
Licensed Product [*]; and

3.2.5. include such other matters as are from time to time appropriate to the
Development of the Licensed Product.

Within ninety (90) days following the Amendment Effective Date, the Parties
shall convene a meeting or teleconference between appropriate senior management
representatives of each Party to review the Development Plan as it then exists
and to discuss whether additional Licensed Products should be designated for
Development hereunder. Salix shall, promptly following such meeting, update the
Development Plan to reflect the outcome of the discussions at such meeting and
submit such revised Development Plan for consideration by the JSC pursuant to
Section 4.2.3.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 23 -



--------------------------------------------------------------------------------

3.3 Technology and Materials Transfer. From and after the Amendment Effective
Date, (a) Lupin shall provide Salix with access to Lupin Know-How that is
reasonably useful or necessary for the Exploitation of the Licensed Product as
the same may exist from time to time and such assistance in the transfer thereof
from Lupin to Salix as Salix may reasonably request and (b) upon Salix’s
request, the Parties shall coordinate the transfer from Lupin to Salix of those
physical materials relating to the Licensed Product and the Development thereof
reasonably requested by Salix.

3.4 Pre-Clinical and Clinical Supply Obligations.

3.4.1. Lupin shall, as and to the extent reasonably requested by Salix, supply
reasonable quantities of pre-clinical and clinical requirements of the Licensed
Product (to the extent such quantities can be produced at [*]) for use by Salix
in the Development of the Licensed Product as contemplated in the Development
Plan.

3.4.2. Lupin shall manufacture all Licensed Product delivered by it pursuant to
Section 3.4.1 pursuant to GMP. [*] shall be [*] responsible for any costs
associated with manufacturing upgrades necessary to ensure that its facilities
used to Manufacture Licensed Product as contemplated by this Section 3.4 comply
with GMP.

3.4.3. [*] shall reimburse [*] for all [*] incurred by [*] in the supply of
Licensed Product pursuant to Section 3.4.1. Such reimbursement shall be made by
[*] promptly upon [*] receipt of [*] invoice for reimbursable costs accompanied
by reasonable supporting documentation evidencing the nature and amount of such
costs.

ARTICLE 4

COLLABORATION MANAGEMENT

4.1 Formation and Purpose of Joint Steering Committee.

4.1.1. The Parties shall continue in effect the joint steering committee (the
“Joint Steering Committee” or “JSC”) established by them under the Original
Agreement, which shall oversee and coordinate the Development of, regulatory
filings for, and other Exploitation of the Licensed Product in the Field in the
Territory.

4.1.2. The JSC shall be composed of four (4) members, with an equal number of
members appointed by each Party. Each member of the JSC shall be an employee of
the respective Party or of an Affiliate of such Party with significant
experience and responsibility for oversight of the Licensed Product. Either
Party may substitute any of its representatives on the JSC by notice to the
other Party.

4.1.3. Salix shall appoint one of its representatives to serve as chairperson of
the JSC (subject to the approval of Lupin, not to be unreasonably withheld). For
clarity, the JSC shall at all times have a chairperson and the chairperson of
the JSC shall at all times be an employee of Salix.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 24 -



--------------------------------------------------------------------------------

4.2 Specific Responsibilities of Joint Steering Committee.

4.2.1. The JSC shall continuously monitor the progress of the Development Plan
and the Commercialization Plan. Each Party shall provide updates regarding its
progress on applicable aspects of the Development Plan and the Commercialization
Plan no less than once per Calendar Quarter. The JSC shall provide status
reports to the senior management of each of the Parties as appropriate, but also
no less than once per Calendar Quarter.

4.2.2. The Parties contemplate that the responsibilities of the JSC shall evolve
during the course of the Parties’ relationship under this Agreement.

4.2.3. In support of its responsibility for overseeing and coordinating the
Development and Exploitation of the Licensed Product in the Field in the
Territory, the JSC shall:

(a) establish a strategy for the Development, Regulatory Authorization,
Commercialization and other Exploitation of the Licensed Product in the Field in
the Territory;

(b) review and monitor the Development Plan and the implementation thereof, make
recommendations to the Parties regarding updates, amendments and modifications
to the Development Plan, and consider proposals of the Parties in respect of
updates, amendments and modifications to the Development Plan;

(c) review and monitor the Commercialization Plan and the implementation
thereof, make recommendations to the Parties regarding updates, amendments and
modifications to the Commercialization Plan, and consider proposals of the
Parties in respect of updates, amendments and modifications to the
Commercialization Plan;

(d) review and make recommendations to the Parties regarding the conduct of
Clinical Trials for additional indications for the Licensed Product and Post
Approval Studies for the Licensed Product (in each case in the Field in the
Territory) and amendments to the Development Plan in respect thereof;

(e) review statistical analysis plans and protocols for, and monitor the
progress of, all Clinical Trials and Post Approval Studies for the Licensed
Product in the Field in the Territory;

(f) review and make recommendations to the Parties on all proposed Product
Labeling, Drug Approval Applications and other filings with Regulatory
Authorities with respect to Regulatory Authorizations for the Licensed Product
in the Field in the Territory; and

 

- 25 -



--------------------------------------------------------------------------------

(g) perform such other functions as are expressly set forth in this Agreement or
as the Parties may mutually agree in writing.

4.2.4. The Parties acknowledge and agree that the responsibilities of the JSC as
set forth in Section 4.2.3 shall not include oversight or coordination of
Lupin’s activities (a) in respect of the Licensed Product outside the Territory
or in the Territory outside the Field or (a) as permitted by Sections 2.5.3,
2.5.4, and 2.5.5.

4.2.5. Lupin may at any time propose to the JSC that the Parties pursue the
Development and Commercialization of a Licensed Product for pediatric
indications. Upon any such proposal, the JSC shall discuss the feasibility and
desirability of pursuing the Development and Commercialization of such a
Licensed Product.

4.2.6. Subject to the terms of this Agreement, the activities and resources of
each Party shall be managed by such Party, acting independently and in its
individual capacity. The JSC shall only have the responsibilities specifically
set forth in this Agreement and shall not have any rights or responsibilities
under the API Supply Agreement or the Finished Product Supply Agreement.

4.3 Committees. The JSC may establish such other committees (each, including the
JSC, a “Committee”) as it deems appropriate. Each Committee shall contain at
least one (1) Lupin representative and the chairperson of each such Committee
shall be designated by Salix (subject to the approval of Lupin, not to be
unreasonably withheld). For clarity, each such Committee shall have a
chairperson at all times and the chairperson of each such Committee shall at all
times be an employee of Salix. The JSC may delegate its powers to any such
Committee, but no such Committee may have any powers that are not granted to the
JSC pursuant to this Agreement.

4.4 Meetings and Procedures.

4.4.1. Each Committee shall meet at least once during each Calendar Quarter, or
as otherwise agreed to by the Parties, at a location designated by the
chairperson of such Committee. The chairperson of each Committee shall be
responsible for calling meetings and preparing and circulating an agenda in
advance of each meeting of each Committee.

4.4.2. The chairperson of each Committee shall be responsible for preparing and
issuing minutes of each meeting within thirty (30) days thereafter. Minutes
shall be deemed approved unless any member of the Committee objects in writing
to the accuracy of such minutes within seven (7) days of receipt of the minutes.
In the event that any such objection is not resolved by mutual agreement of the
Parties, such minutes shall be amended to reflect such unresolved dispute.

4.4.3. Each Committee shall have the right to adopt such standing rules as shall
be necessary for its work to the extent that such rules are not inconsistent
with this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

4.4.4. A quorum of a Committee shall exist whenever there is present at or
participating in a meeting at least one (1) representative appointed by each
Party.

4.4.5. Members of a Committee may, at each such member’s option, attend a
meeting either in person or by telephone, video conference or similar means in
which each participant can hear what is said by, and be heard by, the other
participants and the chairperson of the Committee shall make appropriate
arrangements accordingly. Representation by proxy shall be allowed. Employees or
consultants of either Party that are not members of a Committee may attend any
meeting of such Committee; provided, however, that such attendees (a) shall not
vote or otherwise participate in the decision-making process of such Committee
and (b) are bound by obligations of confidentiality and non-disclosure
equivalent to those set forth in Article 10.

4.4.6. A Committee shall take action by consensus of the members present at a
meeting at which a quorum exists, with each Party having a single vote
irrespective of the number of representatives of such Party in attendance, or by
a written resolution signed by the chairperson of such Committee and one
(1) representative of Lupin on such Committee.

4.4.7. If a Committee other than the JSC cannot, or does not, reach consensus on
an issue within its jurisdiction, then the dispute shall be referred to the JSC
for resolution and a special meeting of the JSC may be called for such purpose.

4.4.8. If the JSC cannot, or does not, reach consensus on an issue within its
jurisdiction, including any dispute arising in another Committee and referred to
the JSC pursuant to Section 4.4.7, [*].

4.4.9. Notwithstanding the provisions of Section 4.4.8, neither any Committee
nor [*] may, without Lupin’s written consent in accordance with the provisions
of Section 14.9, act to impose on Lupin any new obligation to perform research,
Development, Manufacture or other activities.

4.5 Limitations on Authority. Each Party shall retain the rights, powers and
discretion granted to it under this Agreement, and no such rights, powers or
discretion shall be delegated to or vested in a Committee unless the Parties
expressly so agree in writing. No Committee shall have the power to amend,
modify or waive compliance with this Agreement, which may only be amended or
modified as provided in Section 14.9 or compliance with which may only be waived
as provided in Section 14.12. No Committee shall have the power to determine
compliance with this Agreement.

4.6 Sunset Provisions. The Parties acknowledge that the utility and roles of the
Committees may evolve over the course of the term of this Agreement and that it
is appropriate that such evolution be addressed by modifications to the role and
operation of the Committees contemplated by Sections 4.1 through 4.5. For such
purpose, either Party may, at

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 27 -



--------------------------------------------------------------------------------

any time, propose by notice to the other Party that some or all of the
operations of any Committee be terminated or modified or the frequency of its
meetings be curtailed. Upon the giving of any such notice, the Parties shall
discuss and act upon it in good faith and shall, in respect thereof, make such
amendment to this Article 4, in accordance with the provisions of Section 14.9,
as may be necessary to reflect their agreement.

ARTICLE 5

REGULATORY MATTERS

5.1 Regulatory Responsibilities.

5.1.1. Subject to the Development Plan, as between the Parties, Salix shall have
sole responsibility and authority for:

(a) the implementation of Clinical Trials and related Development activities
that are conducted in support of Regulatory Authorizations for the Licensed
Product or Commercialization of the Licensed Product, in both cases in the Field
in the Territory (and expressly excluding, for the avoidance of doubt, such
Clinical Trials and related Development activities as may be conducted by Lupin
outside the Territory or in the Territory outside the Field),

(b) obtaining and maintaining Regulatory Authorizations for the Licensed Product
in the Field in the Territory, including all regulatory filings and applications
for relevant Regulatory Authorizations, and

(c) other communications with Regulatory Authorities in regard to the
Development and Commercialization of the Licensed Product in the Field in the
Territory, including (i) all correspondence submitted to Regulatory Authorities
related to the design, conduct or results of non-clinical trials, Clinical
Trials and Post Approval Studies for the Licensed Product, (ii) except as
otherwise contemplated by this Agreement, the API Supply Agreement, or the
Finished Product Supply Agreement, all correspondence submitted to Regulatory
Authorities related to the Manufacture of the Licensed Product, (iii) all
pricing and reimbursement approval proceedings relating to the Exploitation of
the Licensed Product, (iv) all drug naming approval proceedings, and (v) all
proposed Product Labeling.

Nothing in this Section 5.1.1 shall limit Lupin’s authority and responsibility
as set forth in the API Supply Agreement and the Finished Product Supply
Agreement over the Manufacture of the Licensed Product.

5.1.2. Subject to Article 13, all Regulatory Authorizations and related
submissions relating to the Licensed Product in the Field in the Territory shall
be the property of Salix and held in the name of Salix; provided that, except as
may be otherwise required by Applicable Law or in respect of any Regulatory
Authorization relating to the Licensed Product in the Field in the Territory,
any Regulatory Documentation in support of Lupin’s Manufacture of the Licensed
Product (including any Lupin U.S. DMF) shall be the property of Lupin and held
in the name of Lupin.

 

- 28 -



--------------------------------------------------------------------------------

5.2 Regulatory Data. Lupin shall provide Salix on a timely basis with access to
all material pre-clinical data and Clinical Data compiled in support of a Drug
Approval Application or other regulatory filings with respect to any Designated
Licensed Product, when and as such pre-clinical data or Clinical Data become
available. Salix shall provide Lupin on a timely basis with access to all
material pre-clinical data and Clinical Data compiled in support of a Drug
Approval Application or other regulatory filings with respect to the Licensed
Bioadhesive Product, when and as such pre-clinical data or Clinical Data become
available. Without limiting the foregoing, Lupin shall, to the extent it has not
already done so, provide to Salix promptly following the Amendment Effective
Date, in such form and format as Salix may reasonably request, (a) copies of all
correspondence between Lupin and any Regulatory Authority that relates to any
Designated Licensed Product (other than the closed portion of Lupin’s Drug
Master File as on file with the FDA or any other Regulatory Authority and
correspondence related thereto) and (b) all pre-clinical data and Clinical Data
arising from or relating to Clinical Study Report Study Number: [*].

5.3 Rights of Reference; Consideration.

5.3.1. Lupin will be provided, without additional consideration except as
provided in Section 5.3.2, with rights to cross reference, file or incorporate
by reference any data or documentation used in support of regulatory filings by
Salix, including any technical documentation prepared by or on behalf of Salix
in accordance with Applicable Law, including Directive 93/42/EEC, as and to the
extent necessary or useful to support any applications for Regulatory
Authorizations that Lupin or its licensees may make in respect of any Designated
Licensed Product outside the Territory or in the Territory outside of the Field.

5.3.2. In consideration of the rights extended to it pursuant to Section 5.3.1,
Lupin agrees that in the event it enters into an agreement with one or more
Third Parties to Exploit any Designated Licensed Product, Salix shall be
entitled to deduct from royalties it would otherwise owe to Lupin pursuant to
Section 7.3 an amount equal to the lesser of (a) [*] percent ([*]%) of (i) any
(A) [*], (B) [*], and (C) [*], in each case ((A), (B) and (C)) paid to Lupin by
such Third Party under such agreement, and (ii) any [*] and paid to Lupin by
such Third Party under such agreement in respect of sales of the Designated
Licensed Product made by such Third Party (collectively, “Third Party License
Payments”) and (b) [*] percent ([*]%) of the amount of [*] with any excess
beyond such [*] percent ([*]%) amount to be [*]. In the event Lupin enters into
any agreement described in the preceding sentence, then within thirty (30) days
after the end of the second Calendar Quarter of each Calendar Year and the end
of each Calendar Year, Lupin shall provide to Salix detailed information
regarding all Third Party License Payments paid to Lupin by such Third Party
under such agreement in the preceding two (2) Calendar Quarters. Lupin shall,
and shall cause its licensees and its and their respective Affiliates to, keep
complete and accurate financial books and records that, in reasonable detail,
fairly reflect any Third Party License Payments paid to Lupin by such Third
Party under such agreement in conformity with GAAP and this Agreement. Such
books and records shall be retained by Lupin, its licensees and its and their
respective Affiliates until the later of (a) three

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 29 -



--------------------------------------------------------------------------------

(3) years after the end of the period to which such books and records pertain
and (b) the expiration of the applicable tax statute of limitations (or any
extensions thereof), or for such longer period as may be required by Applicable
Law. Such books and records shall be subject to audit in accordance with the
procedures set forth in Section 14.18. Payments made or to be made by Lupin to
Salix pursuant to this Section 5.3.2 shall be made in accordance with the
provisions of Sections 7.5 and 7.6 mutatis mutandis and Section 14.18.

ARTICLE 6

COMMERCIALIZATION

6.1 In General. As between the Parties, Salix shall have the sole right and
obligation, at [*] cost and expense, to Commercialize the Licensed Product in
the Field in the Territory in accordance with this Agreement. Without limiting
the foregoing, Salix shall, and shall cause its Sublicensees and its and their
respective Affiliates to use Commercially Reasonable Efforts to, Commercialize
the Covered Product in the Field in the United States following the receipt of
all Regulatory Authorizations necessary for commercial sale of the Covered
Product in the Field in the United States. For purposes of this Section 6.1,
Salix’s Commercially Reasonable Efforts shall include in respect of the United
States at least the efforts set forth on Schedule 6.1.

6.2 Commercialization Plan in the Field in the Territory.

6.2.1. Plan Contents. The Commercialization of the Licensed Product in the Field
in the Territory shall be conducted pursuant to a comprehensive multi-year plan
to be prepared by Salix pursuant to Section 6.2.2 (such plan, as amended from
time to time, the “Commercialization Plan”), which plan shall be consistent with
Salix’s obligations set forth in Section 6.1. Without limiting the generality of
the foregoing, the Commercialization Plan shall set forth the Promotion efforts,
including the positioning of the Licensed Product in the detailing of physicians
or other health care professionals and the type and level of other sales force
activities to be performed by Salix in furtherance of the Commercialization
Plan. The Commercialization Plan shall further set forth quarterly spending
commitments and timelines for meeting Commercialization goals proposed by the
JSC.

6.2.2. Preparation and Update of Commercialization Plan. Not later than [*]
([*]) days after the Acceptance of a Drug Approval Application in respect of the
Licensed Product, Salix shall provide to Lupin a preliminary Commercialization
Plan. Thereafter, Salix shall propose to the JSC amendments and updates to the
Commercialization Plan as and when necessary to reflect any changes to the
overall strategy or intended activities relating to the Commercialization of the
Licensed Product in the Field in the Territory, but no less than once every
Calendar Quarter.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 30 -



--------------------------------------------------------------------------------

6.3 Pricing. Salix may in its sole discretion establish the retail price and any
discount strategies for the Licensed Product in the Field in the Territory;
provided, however, that Salix, its Sublicensees and its and their respective
Affiliates shall not, [*].

6.4 Compliance with Applicable Law. Salix shall, and shall cause its
Sublicensees and its and their respective Affiliates to, comply with all
Applicable Laws with respect to the Commercialization of the Licensed Product
pursuant to this Article 6.

ARTICLE 7

CONSIDERATION

7.1 Payments to Lupin. In partial consideration of the licenses and other rights
granted herein, Salix shall make the following payments to Lupin:

7.1.1. Up-Front Payment. Salix shall pay a one-time nonrefundable,
non-creditable, fully earned expanded patent license fee in the amount of ten
million Dollars ($10,000,000) within ten (10) days of the Amendment Effective
Date. This amount is in addition to the patent license fee contemplated by
Section 7.1.1 of the Original Agreement.

7.1.2. Milestone Payments. Salix shall pay Lupin the milestone payments set
forth on Schedule 7.1.2 on achievement by Salix or any of its Affiliates or
Sublicensees of each of the milestones set forth on Schedule 7.1.2 during the
term of this Agreement, within (30) days after the achievement of the relevant
milestone. Salix shall notify Lupin promptly of any determination, completion or
approval that would trigger a payment by Salix to Lupin under this Section 7.1.2
and the amount of the payment required and shall pay such amount as provided
herein.

7.2 Commercialization Outside the United States. In the event that Salix
intends, either itself or through any of its Affiliates or through Sublicensees,
to Commercialize the Covered Product outside the United States, then, prior to
and as a condition to such Commercialization of the Covered Product, Salix and
Lupin shall negotiate in good faith to establish terms and conditions,
consistent with those customary in the industry given the reasonably expected
scientific, regulatory and commercial potential of the Covered Product in the
country or countries in which Salix proposes to commence Commercialization of
the Covered Product, in respect of the consideration to be paid to Lupin in
connection therewith and to set forth such terms and conditions in an amendment
to this Agreement or in such other form of agreement as Salix and Lupin may
mutually determine.

7.3 Royalties.

7.3.1. In General. Subject to Sections 7.3.2 and 7.3.3, Salix shall pay to Lupin
a royalty of [*] percent ([*]%) of Net Sales of the Covered Product.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 31 -



--------------------------------------------------------------------------------

7.3.2. Royalty Term.

(a) Salix’s obligations to pay royalties under Section 7.3.1 shall terminate
with respect to any Licensed Bioadhesive Product in each country in the
Territory upon the earlier of (a) the date of the first commercial sale (by a
Person other than Salix or its Sublicensees or any of its or their respective
Affiliates) in such country of a product that is approved by a Regulatory
Authority and constitutes a Prescription Competitive Product in respect of such
Licensed Bioadhesive Product and (b) the later of (i) the tenth
(10th) anniversary of the First Commercial Sale of such Licensed Bioadhesive
Product and (ii) the first date on which there is no longer (A) a Lupin Patent
or Lupin Improvement Patent that includes at least one Valid Claim in the
country that would be infringed by Salix’s Exploitation of the Licensed
Bioadhesive Product in such country in the absence of the licenses granted in
Sections 2.1 and 8.1.4 or (B) any Data Exclusivity with respect to such Licensed
Bioadhesive Product in the country. If, prior to the termination of the royalty
obligations of Salix under Section 7.3.1, this Agreement has not been terminated
pursuant to Section 13.2, 13.3, 13.4, or 13.5, then upon termination of the
royalty obligations of Salix under Section 7.3.1 with respect to any Licensed
Bioadhesive Product in a particular country that is a Designated Licensed
Product, the license grants to Salix in Section 2.1 in respect of such Licensed
Bioadhesive Product shall become non-exclusive, fully paid-up, perpetual and
irrevocable with respect to such Licensed Bioadhesive Product in such country.
Following any termination of Salix’s obligation to pay royalties under
Section 7.3.1 in respect of any Licensed Bioadhesive Product in a particular
country, Salix shall only be responsible for any royalty payments based on Net
Sales of such Licensed Bioadhesive Product that occurred in such country prior
to the effective date of such termination.

(b) Salix’s obligations to pay royalties under Section 7.3.1 shall terminate
with respect to any Covered Non-Bioadhesive Product in each country in the
Territory upon the earlier of (i) the date of the first commercial sale (by a
Person other than Salix or its Sublicensees or any of its or their respective
Affiliates) in such country of a product that is approved by a Regulatory
Authority and constitutes a Prescription Competitive Product in respect of such
Covered Non-Bioadhesive Product and (ii) the first date on which the Covered
Non-Bioadhesive Product ceases to constitute a Covered Product. For the
avoidance of doubt, (i) if, prior to the termination of the royalty obligations
of Salix under Section 7.3.1, this Agreement has not been terminated pursuant to
Section 13.2, 13.3, 13.4, or 13.5, upon termination of the royalty obligations
of Salix under Section 7.3.1 with respect to any Covered Non-Bioadhesive Product
in a particular country that is a Designated Licensed Product, the license
grants to Salix in Section 2.1 in respect of such Covered Non-Bioadhesive
Product shall, to the extent still relevant, become non-exclusive, fully
paid-up, perpetual and irrevocable with respect to such Covered Non-Bioadhesive
Product in such country; and (ii) following any termination of Salix’s
obligation to pay royalties under Section 7.3.1 in respect of any Covered
Non-Bioadhesive Product in a particular country, Salix shall only be responsible
for any royalty payments based on Net Sales of the Covered Non-Bioadhesive
Product that occurred in such country prior to the effective date of such
termination.

 

- 32 -



--------------------------------------------------------------------------------

7.3.3. Royalty Step-Down.

(a) The royalties payable pursuant to Section 7.3.1 in respect of any Licensed
Bioadhesive Product in a particular country shall be reduced by [*] ([*])
(a) during any period in which there are no Valid Claims of any Lupin Patent or
Lupin Improvement Patent that would be infringed by the Exploitation of such
Licensed Bioadhesive Product in such country in the absence of the license
grants under Sections 2.1 and 8.1.4 or (b) if, following the first commercial
sale (by a Person other than Salix or its Sublicensees or any of its or their
respective Affiliates) in such country of a Non-Prescription Competitive
Bioadhesive Product, (i) aggregate commercial sales of units of such Licensed
Bioadhesive Product in such country decline on a Calendar Quarter-by-Calendar
Quarter basis, based on data generated by, as Salix may determine, Wolters
Kluwer or IMS International (or if such data is not available from either of
such sources, another reliable data source that is mutually agreed by the
Parties by mutual written consent), for [*] ([*]) or more consecutive Calendar
Quarters during the first [*] ([*]) years following such first commercial sale
in such country of a Non-Prescription Competitive Bioadhesive Product and
(ii) such decline in commercial sales of units of such Licensed Bioadhesive
Product in such country over [*] ([*]) consecutive Calendar Quarters in the
aggregate is at least [*] percent ([*]%).

(b) The royalties payable pursuant to Section 7.3.1 in respect of any Covered
Non-Bioadhesive Product in a particular country shall be reduced by [*] ([*])
if, following the first commercial sale (by a Person other than Salix or its
Sublicensees or any of its or their respective Affiliates) in such country of a
product that constitutes a Non-Prescription Competitive Product in respect of
such Covered Non-Bioadhesive Product, (i) aggregate commercial sales of units of
such Covered Non-Bioadhesive Product in such country decline on a Calendar
Quarter-by-Calendar Quarter basis, based on data generated by, as Salix may
determine, Wolters Kluwer or IMS International (or if such data is not available
from either of such sources, another reliable data source that is mutually
agreed by the Parties by mutual written consent), for [*] ([*]) or more
consecutive Calendar Quarters during the first [*] ([*]) years following such
first commercial sale in such country of such Non-Prescription Competitive
Product and (ii) such decline in commercial sales of units of such Covered
Non-Bioadhesive Product in such country over [*] ([*]) consecutive Calendar
Quarters in the aggregate is at least [*] percent ([*]%).

7.3.4. Royalty Payments. Running royalties shall be payable on a quarterly
basis, within thirty (30) days after the end of each Calendar Quarter, based
upon the aggregate Net Sales in the Field in the Territory during such Calendar
Quarter. Notwithstanding the foregoing, (a) if at the end of a given Calendar
Year, the royalty statement described in Section 7.3.5 shows that Salix has
overpaid royalties for any Calendar Quarter during such Calendar Year, then at
Salix’s option, (i) Salix shall have the right to deduct the amount of such
overpayment from its royalty payment otherwise due to Lupin for the fourth
Calendar Quarter of such Calendar Year, or (ii) Lupin shall reimburse to Salix
the amount of such overpayment within thirty (30) days after receipt of the
royalty payment or royalty statement for the fourth Calendar Quarter of such
Calendar Year, and (b) if at the end of a Calendar Year, the royalty statement
described in Section 7.3.5 shows that Salix has underpaid royalties for any
Calendar

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 33 -



--------------------------------------------------------------------------------

Quarter during such Calendar Year, then Salix shall pay to Lupin the amount of
such underpayment together with its royalty payment for the fourth Calendar
Quarter of such Calendar Year. Royalties shall be calculated in accordance with
GAAP and with the terms of this Article 7. Only one royalty payment shall be due
on Net Sales even though the sale or use of the Covered Product may be covered
by more than one Patent or item of Lupin Know-How.

7.3.5. Royalty Statements. Each royalty payment hereunder shall be accompanied
by a statement in sufficient detail to allow for the calculation of royalties
due hereunder, including by showing at a minimum, for the applicable Calendar
Quarter and, in respect of the royalty statement for the fourth Calendar Quarter
of each Calendar Year, the Calendar Year: (a) Invoiced Sales and Net Sales for
the relevant period, (b) the number of units of Covered Product sold during the
relevant period, (c) a detailed breakdown of any deductions from the Invoiced
Sales to obtain Net Sales, (d) the amount of royalties due on such Net Sales,
and (e) the information set forth under clauses (a) through (d) of this
Section 7.3.5, disaggregated by Sublicensee.

7.4 Minimum Consideration.

7.4.1. Quarterly Payments.

(a) Within thirty (30) days following the end of each of the first three
(3) Contract Quarters of each Contract Year, Salix shall pay to Lupin the
amount, if any, by which the Creditable Consideration for such Contract Quarter
is less than [*] Dollars ($[*]), such [*] Dollar ($[*]) amount to be prorated
for any Contract Quarter that is less than a full three (3)-month period based
on the number of days in such Contract Quarter divided by ninety (90) (any such
amount required to be paid by Salix pursuant to this Section 7.4, a “Minimum
Consideration Quarterly Reconciliation Payment”).

(b) Salix shall be entitled to withhold all or an appropriate portion of any
Minimum Consideration Quarterly Reconciliation Payment for a Contract Quarter in
the event that Salix should make a good faith determination that the sum of all
Creditable Consideration for the Contract Year in which the Contract Quarter to
which the Minimum Consideration Quarterly Reconciliation Payment relates falls
plus all Minimum Consideration Quarterly Reconciliation Payments made in respect
of Contract Quarters falling in such Contract Year has or is likely to exceed
[*] Dollars ($[*]), such withheld amount to be only such amount as Salix in good
faith determines to be appropriate in order to cause the sum of all Creditable
Consideration for the Contract Year in which the Contract Quarter to which the
Minimum Consideration Quarterly Reconciliation Payment relates falls plus all
Minimum Consideration Quarterly Reconciliation Payments made in respect of
Contract Quarters falling in such Contract Year not to exceed [*] Dollars
($[*]). Prior to effecting any withholding of a Minimum Consideration Quarterly
Reconciliation Payment pursuant to the preceding sentence, Salix shall provide
Lupin with a written explanation that sets forth, in reasonable detail, the
basis for such withholding and its amount. In the event that Lupin disagrees
with any aspect of such explanation, Lupin may at any time notify Salix of its
objections. Salix shall consider Lupin’s objections in good faith and make any
such adjustments in prior or future withholdings of Minimum Consideration
Quarterly Reconciliation Payments as it may determine as a result of such good
faith consideration of Lupin’s objections to be warranted.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 34 -



--------------------------------------------------------------------------------

7.4.2. Annual Reconciliation.

(a) In the event the sum of all Creditable Consideration for a Contract Year
plus any Minimum Consideration Quarterly Reconciliation Payments made in respect
of such Contract Year is less than [*] Dollars ($[*]), with such [*] Dollar
($[*]) amount to be prorated for any Contract Year that is less than a full
twelve (12)-month period based on the number of days in such Contract Year
divided by three hundred sixty-five (365), then, within thirty (30) days
following the end of such Contract Year, Salix shall pay to Lupin an amount
equal to the amount of such deficiency (any such amount required to be paid by
Salix pursuant to this Section 7.4.2(a), a “Minimum Consideration Annual
Reconciliation Payment”).

(b) In the event the sum of all Creditable Consideration for a Contract Year
plus any Minimum Consideration Quarterly Reconciliation Payments made in respect
of such Contract Year is more than [*] Dollars ($[*]), with such [*] Dollar
($[*]) amount to be prorated for any Contract Year that is less than a full
twelve (12)-month period based on the number of days in such Contract Year
divided by three hundred sixty-five (365), then, Salix may invoice Lupin for a
refund of the amount of an excess up to a maximum of the sum of all Minimum
Consideration Quarterly Reconciliation Payments made by Salix in respect of
Contract Quarters falling in such Contract Year and Lupin shall pay any such
invoice within thirty (30) days of receipt (any such amount required to be paid
by Lupin pursuant to this Section 7.4.2(b), a “Minimum Consideration Annual
Reconciliation Refund”).

7.5 Mode of Payment. All payments to Lupin under this Agreement shall be made by
deposit of Dollars in the requisite amount to such bank account as Lupin may
from time to time designate by notice to Salix.

7.6 Taxes. The royalties, milestones and other amounts payable by Salix to Lupin
pursuant to this Agreement (“Payments”) shall not be reduced on account of any
taxes unless required by Applicable Law. Lupin alone shall be responsible for
paying any and all taxes (other than withholding taxes required by Applicable
Law to be paid by Salix) levied on account of, or measured in whole or in part
by reference to, any Payments it receives. Salix shall deduct or withhold from
the Payments any taxes that it is required by Applicable Law to deduct or
withhold. Notwithstanding the foregoing, if Lupin is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to Salix or the appropriate
governmental authority (with the assistance of Salix to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to reduce the applicable rate of withholding or to relieve Salix of
its obligation to withhold tax, and Salix shall apply the reduced rate of
withholding, or dispense with withholding, as the case may be, provided that
Salix has received evidence, in a form reasonably satisfactory to Salix, of
Lupin’s delivery of all applicable forms (and, if necessary, its receipt of
appropriate

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 35 -



--------------------------------------------------------------------------------

governmental authorization) at least fifteen (15) days prior to the time that
the Payments are due. If, in accordance with the foregoing, Salix withholds any
amount, it shall pay to Lupin the balance when due, make timely payment to the
proper taxing authority of the withheld amount and send to Lupin proof of such
payment within ten (10) days following such payment. Salix shall be responsible
for any sales or other similar tax that Lupin may be required to collect with
respect to the Payments.

7.7 Financial Records . Salix shall, and shall cause its Sublicensees and its
and their respective Affiliates to, keep complete and accurate financial books
and records pertaining to the Invoiced Sales (including any deductions
therefrom) and Net Sales of Covered Product in sufficient detail to calculate
the royalties and other amounts payable under this Agreement. Such books and
records shall be retained by Salix, its Sublicensees and its and their
Affiliates, until the later of (a) three (3) years after the end of the period
to which such books and records pertain and (b) the expiration of the applicable
tax statute of limitations (or any extensions thereof), or for such longer
period as may be required by Applicable Law.

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 Ownership of Intellectual Property.

8.1.1. Existing Rights. Each Party shall remain the sole owner of any and all
intellectual property rights, including any ownership or property rights in
materials, owned by it at the Effective Date of the Original Agreement.

8.1.2. Ownership of Improvements.

(a) Improvements which are or were made or generated exclusively by or on behalf
of Lupin, its Sublicensees or its or their respective Affiliates (“Lupin
Improvements”) shall be owned by Lupin.

(b) Improvements which are or were made or generated exclusively by or on behalf
of Salix, its Sublicensees or its or their respective Affiliates (“Salix
Improvements”) shall be owned by Salix.

(c) As between the Parties, the Parties shall each own an equal, undivided
interest in Improvements which are or were made or generated jointly by or on
behalf of Lupin (or its licensees or Sublicensees or any of its or their
respective Affiliates), on the one hand, and Salix (or its Sublicensees or any
of its or their respective Affiliates), on the other hand (“Joint
Improvements”).

(d) Each Party shall promptly disclose to the other Party in writing, and shall
cause its Affiliates, licensees and Sublicensees to so disclose, the
development, making, conception or reduction to practice of any Improvement.
Without limiting the provisions of the preceding sentence, at least once during
every Calendar Quarter during the term of this Agreement, each Party shall
deliver to the other a written report describing any and all Improvements
generated or developed by it, its Affiliates or, as relevant, its Sublicensees
or their Affiliates during the relevant period or, if such is the case, stating
that no Improvements were so generated or developed.

 

- 36 -



--------------------------------------------------------------------------------

8.1.3. United States Law. The determination of whether Improvements are or were
conceived, discovered, developed or otherwise made by a Party for the purpose of
allocating proprietary rights (including Patent, copyright or other intellectual
property rights) therein, shall, for purposes of this Agreement, be made in
accordance with applicable law in the United States. In the event that United
States law does not apply to the conception, discovery, development or making of
any Improvement, each Party shall, and does hereby, assign, and shall cause its
Affiliates and Sublicensees to so assign, to the other Party, without additional
compensation, such right, title and interest in and to any Improvements as well
as any intellectual property rights with respect thereto, as is necessary to
fully effect ownership as contemplated by Section 8.1.2.

8.1.4. Use of Joint Technology. Subject to Article 13 and the licenses granted
under Sections 2.1 and 2.4, Lupin shall have the right to practice, use or
otherwise exploit the Joint Technology to perform its obligations hereunder and
outside the Territory or in the Territory outside the Field in respect of the
Licensed Product and to grant licenses and sublicenses through multiple tiers
without a duty of accounting to Salix; and Salix shall have the right to
practice, use or otherwise exploit the Joint Technology to perform its
obligations hereunder and in the Field in the Territory in respect of the
Licensed Product and to grant licenses and sublicenses through multiple tiers
without a duty of accounting to Lupin. Except as contemplated by the preceding
sentence, neither Party shall have the right to practice, use or otherwise
exploit the Joint Technology without the written consent of the other Party. For
each country where a specific license is required to be granted by a Joint
Technology owner to the other Joint Technology owner in order for the other
Joint Technology owner to practice, use or otherwise exploit such Joint
Technology in such country, (i) Lupin shall, and does hereby, grant to Salix an
non-exclusive, fully paid-up license, with the right to grant sublicenses
through multiple tiers, to Lupin’s right, title and interest in and to all Joint
Technology to perform its obligations hereunder and to Exploit the Licensed
Product in the Field in the Territory and (ii) Salix shall, and does hereby,
grant to Lupin a non-exclusive, fully paid-up license, with the right to grant
sublicenses through multiple tiers, to Salix’s right, title and interest in and
to all Joint Technology to perform its obligations hereunder and to Exploit the
Licensed Product outside the Territory or in the Territory outside the Field.
The provisions of this Section 8.1.4 shall survive the expiration or termination
of this Agreement.

8.2 Maintenance and Prosecution of Patents.

8.2.1. Lupin Patents, Lupin Improvement Patents, and Joint Platform Patents.

(a) Lupin shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain Lupin Patents, Lupin Improvement Patents, and Joint
Platform Patents and shall be responsible for related interference, re-issuance,
re-examination and opposition proceedings; provided that, in the case of any
such Patents that are reasonably useful

 

- 37 -



--------------------------------------------------------------------------------

or necessary for the Exploitation of the Licensed Product, (i) Lupin shall keep
Salix reasonably informed in respect of its actions under this Section 8.2.1 and
(ii) Lupin shall solicit and reasonably consider any Salix proposals in respect
of Lupin’s actions under this Section 8.2.1 and Lupin shall make commercially
reasonable efforts not to take any positions that would adversely affect the
position of any such Patent in the Territory; provided, however, if Lupin plans
to abandon any such Patent that is reasonably useful or necessary for the
Exploitation of the Licensed Product, Lupin shall notify Salix in writing at
least ninety (90) days in advance of the due date of any payment or other action
that is required to prosecute or maintain such Patent, and Salix may elect, upon
notice within such ninety (90) day period to Lupin, to make such payment or take
such action (i) in respect of the Territory, for all actions, and (ii) in any
country outside the Territory in which Rifaximin or the Licensed Product is
being manufactured, for any action relating to Rifaximin or the Licensed
Product, in each case ((i) and (ii)) of this second proviso clause) at [*]
expense and in Lupin’s name, and Lupin shall reasonably cooperate with Salix in
connection with such maintenance activities. If Lupin so chooses, Lupin may, at
[*] cost and expense, assign all of Lupin’s right, title and interest to any
Lupin Patent, Lupin Improvement Patent or Joint Platform Patent to Salix, after
which assignment the enforcement of such Lupin Patent, Lupin Improvement Patent
or Joint Platform Patent shall be governed by the provisions of Section 8.3.3
and Lupin shall have no obligation to enforce, or to incur any expense in
connection with the enforcement, of such Lupin Patent, Lupin Improvement Patent
or Joint Platform Patent.

(b) Except as expressly permitted in this Section 8.2.1, Salix shall have no
right to prepare, file, prosecute or maintain any Lupin Patent, any Lupin
Improvement Patent or any Joint Platform Patent.

8.2.2. Salix Patents and Certain Joint Patents. Salix shall have the first
right, but not the obligation, to prepare, file, prosecute and maintain Salix
Patents and Joint Patents other than Joint Platform Patents and Joint Product
Patents and shall be responsible for related interference, re-issuance,
re-examination and opposition proceedings; provided that Salix shall keep Lupin
reasonably informed in respect of its actions under this Section 8.2.2;
provided, however, if Salix plans to abandon any such Patent, Salix shall notify
Lupin in writing at least ninety (90) days in advance of the due date of any
payment or other action that is required to prepare, file prosecute or maintain
such Patents, and Lupin may elect, upon notice within such ninety (90) day
period to Salix, to make such payment or take such action, at [*] expense and in
Salix’s name, and Salix shall reasonably cooperate with Lupin in connection with
such maintenance activities. Except as expressly permitted in this Agreement,
Lupin shall have no right to prepare, file, prosecute or maintain any Salix
Patent or any Joint Patent other than Joint Platform Patents and Joint Product
Patents.

8.2.3. Joint Product Patents.

(a) Salix shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain Joint Product Patents in the Territory and shall be

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 38 -



--------------------------------------------------------------------------------

responsible for related interference, re-issuance, re-examination and opposition
proceedings; provided that Salix shall keep Lupin reasonably informed in respect
of its actions under this Section 8.2.3(a); provided, however, if Salix plans to
abandon any such Patent in the Territory during the term of this Agreement,
Salix shall notify Lupin in writing at least ninety (90) days in advance of the
due date of any payment or other action that is required to prepare, file
prosecute or maintain such Patent in the Territory, and Lupin may elect, upon
notice within such ninety (90) day period to Salix, to make such payment or take
such action, at Lupin’s expense and in Salix’s name, and Salix shall reasonably
cooperate with Lupin in connection with such maintenance activities. Except as
expressly permitted in this Agreement, Lupin shall have no right to prepare,
file, prosecute or maintain any Joint Product Patents in the Territory.

(b) Lupin shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain Joint Product Patents outside the Territory and shall be
responsible for related interference, re-issuance, re-examination and opposition
proceedings; provided that Lupin shall keep Salix reasonably informed in respect
of its actions under this Section 8.2.3(b); provided further that Lupin shall
take no action that Salix determines in its sole and absolute discretion would
adversely affect the position of any such Patent in the Territory; provided,
however, if Lupin plans to abandon any such Patent in any country outside the
Territory during the term of this Agreement, Lupin shall notify Salix in writing
at least ninety (90) days in advance of the due date of any payment or other
action that is required to prepare, file prosecute or maintain such Patents
outside the Territory, and Salix may elect, upon written notice within such
ninety (90) day period to Lupin, to make such payment or take such action, at
[*] expense and in Lupin’s name, and Lupin shall reasonably cooperate with Lupin
in connection with such maintenance activities. If Lupin so chooses, Lupin may,
at [*] cost and expense, assign all of Lupin’s right, title and interest to any
Joint Product Patent to Salix, after which assignment the enforcement of such
Joint Product Patent shall be governed by the provisions of Section 8.3.3 and
Lupin shall have no obligation to enforce, or to incur any expense in connection
with the enforcement, of such Joint Product Patent. Except as expressly
permitted in this Agreement, Salix shall have no right to prepare, file,
prosecute or maintain any Joint Product Patents outside the Territory.

8.3 Enforcement of Patents.

8.3.1. Notice. If any Lupin Patent, any Lupin Improvement Patent, any Salix
Patent or any Joint Patent is allegedly or actually infringed by a Third Party
in a manner relating to this Agreement, the Party first having knowledge of such
infringement shall promptly notify the other Party in writing. The notice shall
set forth the facts of that infringement in reasonable detail.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 39 -



--------------------------------------------------------------------------------

8.3.2. Lupin Patents, Lupin Improvement Patents and Joint Platform Patents.

(a) Lupin shall have the first right, but not the obligation, to control the
prosecution of any infringement described in Section 8.3.1 relating to the Lupin
Patents, the Lupin Improvement Patents and the Joint Platform Patents or,
subject to the provisions of this Section 8.3.2, to grant the infringing Third
Party adequate rights and licenses necessary for continuing such activities;
provided that, in the case of any Lupin Patent, Lupin Improvement Patent or
Joint Platform Patent that is reasonably useful or necessary for the
Exploitation of the Licensed Product, Lupin shall appoint counsel reasonably
acceptable to Salix; provided further that Lupin shall be obligated, at Salix’s
request and expense, to prosecute any infringement described in Section 8.3.1 in
respect of the Lupin Platform Patent in the event that such Patent is the only
Orange Book-listed Patent in respect of the Licensed Product. In the event that
Lupin is obligated to enforce the Lupin Platform Patent as described above,
Lupin shall solicit and reasonably consider Salix’s proposals in respect of
litigation strategy and expenditures. If Lupin does not initiate an infringement
action relating to any Lupin Patent, Lupin Improvement Patent or Joint Platform
Patent that is reasonably useful or necessary for the Exploitation of the
Licensed Product within ninety (90) days (or twenty-five (25) days in the case
of an action brought under the Hatch-Waxman Act or within the timeframe of any
other relevant regulatory or statutory framework that may govern) of learning of
the infringement, or earlier notifies Salix in writing of its intent not to so
initiate an action, and Lupin has not granted such infringing Third Party rights
and licenses to continue its otherwise infringing activities, then Salix shall
have the right, but not the obligation, to bring such an action (i) in the
Territory in respect of the Lupin Product Patent, and (ii) in any country
outside the Territory in which Rifaximin or the Licensed Product is being
manufactured; provided, however, that the non-controlling Party shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. No settlement or consent judgment or other voluntary final
disposition of a suit under this Section 8.3.2 may be entered into without the
joint consent of Lupin and Salix, such consent not to be unreasonably withheld
or delayed; provided that Salix’s consent shall only be required with respect to
any Lupin Patent, Lupin Improvement Patent or Joint Platform Patent that is
reasonably useful or necessary for the Exploitation of the Licensed Product.

(b) Notwithstanding the foregoing clause (a) (but subject to Lupin’s obligation
to enforce the Lupin Platform Patent as described therein), Salix shall have the
first right, but not the obligation, through counsel reasonably acceptable to
Lupin, to control the prosecution of any infringement described in Section 8.3.1
relating to Orange Book-listed Lupin Product Patents, Lupin Patents and Lupin
Improvement Patents that are reasonably useful or necessary for the Exploitation
of the Licensed Product or foreign counterparts thereof or, subject to the
provisions of this Section 8.3.2, to grant the infringing Third Party adequate
rights and licenses necessary for continuing such activities. If Salix does not
initiate an infringement action relating to any such Patent within ninety
(90) days (or twenty-five (25) days in the case of an action brought under the
Hatch-Waxman Act or within the timeframe of any other relevant regulatory or
statutory framework that may govern) of learning of the infringement, or earlier
notifies Lupin in writing of its intent not to so initiate an action, and Salix
has not granted such

 

- 40 -



--------------------------------------------------------------------------------

infringing Third Party rights and licenses to continue its otherwise infringing
activities, then Lupin shall have the right, but not the obligation, to bring
such an action; provided, however, that Salix shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice. No
settlement or consent judgment or other voluntary final disposition of a suit
under this Section 8.3.2 may be entered into without the joint consent of Lupin
and Salix, such consent not to be unreasonably withheld or delayed.

8.3.3. Salix Patents and Certain Joint Patents. Salix shall have the first
right, but not the obligation, through counsel reasonably acceptable to Lupin,
to control the prosecution of any infringement described in Section 8.3.1
relating to the Salix Patents or Joint Patents other than Joint Platform Patents
and Joint Product Patents or, subject to the provisions of this Section 8.3.3,
to grant the infringing Third Party adequate rights and licenses necessary for
continuing such activities. No settlement or consent judgment or other voluntary
final disposition of a suit under this Section 8.3.3 may be entered into without
the joint consent of Lupin and Salix, such consent not to be unreasonably
withheld or delayed.

8.3.4. Joint Product Patents.

(a) Salix shall have the first right, but not the obligation, through counsel
reasonably acceptable to Lupin, to control the prosecution of any infringement
described in Section 8.3.1 in the Territory relating to the Joint Product
Patents or, subject to the provisions of this Section 8.3.4, to grant the
infringing Third Party adequate rights and licenses necessary for continuing
such activities. No settlement or consent judgment or other voluntary final
disposition of a suit under this Section 8.3.4 may be entered into without the
joint consent of Lupin and Salix, such consent not to be unreasonably withheld
or delayed. If Salix does not initiate an infringement action within ninety
(90) days (or twenty-five (25) days in the case of an action brought under the
Hatch-Waxman Act or within the timeframe of any other relevant regulatory or
statutory framework that may govern) of learning of the infringement, or earlier
notifies Lupin in writing of its intent not to so initiate an action, and Salix
has not granted such infringing Third Party rights and licenses to continue its
otherwise infringing activities, then Lupin shall have the right, but not the
obligation, to bring such an action; provided, however, that the non-controlling
Party shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice.

(b) Lupin shall have the first right, but not the obligation, through counsel
reasonably acceptable to Salix, to control the prosecution of any infringement
described in Section 8.3.1 in any country outside the Territory relating to the
Joint Product Patents or, subject to the provisions of this Section 8.3.4, to
grant the infringing Third Party adequate rights and licenses necessary for
continuing such activities. No settlement or consent judgment or other voluntary
final disposition of a suit under this Section 8.3.4 may be entered into without
the joint consent of Lupin and Salix, such consent not to be unreasonably
withheld or delayed.

8.3.5. Enforcement Procedure. In the event a Party is entitled to and brings an
infringement action in accordance with this Section 8.3, the other Party shall
cooperate fully, including furnishing of a power of attorney, being joined as a
party plaintiff in such action,

 

- 41 -



--------------------------------------------------------------------------------

providing access to relevant documents and other evidence and making its
employees available at reasonable business hours. If a Party pursues an action
against such alleged infringement, it shall consider in good faith any comments
from the other Party and shall keep the other Party reasonably informed of any
steps taken to preclude such infringement.

8.3.6. Costs and Recovery. Each Party shall [*] relating to any enforcement
action commenced pursuant to this Section 8.3. Any damages or other amounts
collected shall be [*]. Any remainder after such reimbursement is made shall be
[*] under this Agreement with respect to the Licensed Product.

8.4 Infringement Claims by Third Parties.

8.4.1. Defense of Third Party Claims. If a Third Party asserts that a Patent or
other intellectual property right (other than Trademarks, which shall be
governed by Section 8.7) owned or controlled by it is infringed by the
Exploitation of the Licensed Product, the Party first obtaining knowledge of
such a claim shall immediately provide the other Party notice of such claim
along with the related facts in reasonable detail. Salix shall have the first
right, but not the obligation, through counsel reasonably acceptable to Lupin,
to control the defense of any such claim in the Territory and Lupin shall have
the first right, but not the obligation, through counsel reasonably acceptable
to Salix, to control the defense of any such claim outside the Territory. If the
Party with primary responsibility for defense under this Section 8.4.1 does not
accept control of the defense of such claim within ninety (90) days (or
twenty-five (25) days in the case of an action brought under the Hatch-Waxman
Act or within the timeframe of any other relevant regulatory or statutory
framework that may govern) of learning of the claim, or earlier notifies the
other Party in writing of its intent not to so assume control of such defense,
then the other Party shall have the right, but not the obligation, to defend
against such claim; provided, however, that the non-controlling Party shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice.

8.4.2. Settlement of Third Party Claims. The Party that controls the defense of
a given claim shall also have the right to control settlement of such claim;
provided, however, that (a) no settlement shall be entered into by such
controlling Party without the prior written consent of the non-controlling Party
if such settlement would adversely affect or diminish the rights and benefits of
the non-controlling Party under this Agreement, impose any new obligations or
adversely affect any obligations of the non-controlling Party under this
Agreement, or adversely affect the validity or enforceability of the Patents or
other intellectual property rights of such non-controlling Party and (b) the
controlling Party shall not be entitled to settle any such Third Party claim by
granting a license or covenant not to sue under or with respect to the
non-controlling Party’s intellectual property rights without the prior written
consent of the non-controlling Party.

8.4.3. Allocation of Costs. Each Party shall bear its own costs and expenses
relating to any defense pursuant to this Section 8.4. Any damages or other
amounts

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 42 -



--------------------------------------------------------------------------------

collected shall be first allocated to reimburse the Party that has exercised its
right to control the defense of the claim for its costs and expenses in making
such recovery, and second to reimburse the other Party for its costs and
expenses in making such recovery. Any remainder after such reimbursement is made
shall [*] under this Agreement with respect to the Licensed Product.

8.4.4. Assistance. Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 8.4, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information. In particular, the assisting Party shall promptly make available to
the other Party all information in its possession or control that it is aware
shall assist the other Party in responding to any such action, claim or suit.

8.5 Invalidity or Unenforceability Defenses or Actions.

8.5.1. Third Party Defense or Counterclaim. If a Third Party asserts, as a
defense or as a counterclaim in any infringement action under Section 8.3, that
any Lupin Patent, Lupin Improvement Patent, Salix Patent, or Joint Patent is
invalid or unenforceable, then the Party pursuing such infringement action shall
promptly give notice to the other Party. With respect to the Lupin Patents, the
Lupin Improvement Patents, and the Joint Platform Patents, Lupin shall have the
first right, but not the obligation, through counsel, in the case of any such
Patent that is reasonably useful or necessary for the Exploitation of the
Licensed Product, reasonably acceptable to Salix, to respond to such defense or
defend against such counterclaim (as applicable) and, if Salix (or its
Sublicensees or any of its or their respective Affiliates) is pursuing the
applicable infringement action under Section 8.3, Salix (or its Sublicensees or
any of its or their respective Affiliates) shall allow Lupin to control such
response or defense (as applicable). With respect to the Salix Patents and the
Joint Patents other than the Joint Platform Patents, Salix shall have the first
right, but not the obligation, through counsel reasonably acceptable to Lupin,
to respond to such defense or defend against such counterclaim (as applicable)
and, if Lupin is pursuing the applicable infringement action under Section 8.3,
Lupin shall allow Salix to control such response or defense (as applicable). Any
costs and expenses with respect to such response or defense against such
counterclaim shall be borne by the Party controlling such response or defense.
If either Party (and such Party’s licensors, to the extent permitted by its
agreements therewith, and Sublicensees, if any) determines not to assume or
fails to assume such defense within relevant timeframes, the other Party shall,
at its sole cost and expense, have the right to defend against such action or
claim; provided that Salix’s right to defend against actions or claims relating
to any Lupin Patent, Lupin Improvement Patent or Joint Platform Patent shall be
limited to actions or claims relating to any such Patent that is reasonably
useful or necessary for the Exploitation of the Licensed Product; provided
further that such other Party shall obtain the written consent of Lupin, with
respect to the Lupin Patents, the Lupin Improvement Patents and the Joint
Patents, or Salix, with respect to the Salix Patents and the Joint Patents,
prior to ceasing to defend, settling or otherwise compromising any such action
or claim, such consent not to be unreasonably withheld or delayed.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 43 -



--------------------------------------------------------------------------------

8.5.2. Third Party Declaratory Judgment or Similar Action. If a Third Party
asserts, in a declaratory judgment action or similar action or claim filed by
such Third Party, that any Lupin Patent, Lupin Improvement Patent, Salix Patent,
or Joint Patent is invalid or unenforceable, then the Party first becoming aware
of such action or claim shall promptly give notice to the other Party. With
respect to the Lupin Patents, the Lupin Improvement Patents, and the Joint
Platform Patents, Lupin shall have the first right, but not the obligation,
through counsel, in the case of any such Patent that is reasonably useful or
necessary for the Exploitation of the Licensed Product, reasonably acceptable to
Salix, to defend against such action or claim. With respect to the Salix Patents
and the Joint Patents other than the Joint Platform Patents, Salix (or its
Sublicensees or any of its or their respective Affiliates) shall have the first
right, but not the obligation, through counsel reasonably acceptable to Lupin,
to defend against such action or claim. Any costs and expenses with respect to
such defense shall be borne by the Party controlling such response or defense.
If either Party determines not to assume such defense or fails to assume such
defense within ninety (90) days (or twenty-five (25) days in the case of an
action brought under the Hatch-Waxman Act or within the timeframe of any other
relevant regulatory or statutory framework that may govern) of learning of the
action, the other Party shall, at its sole cost and expense, have the right to
defend against such action or claim; provided that Salix’s right to defend
against actions or claims relating to any Lupin Patent, Lupin Improvement Patent
or Joint Platform Patent shall be limited to actions or claims relating to any
such Patent that is reasonably useful or necessary for the Exploitation of the
Licensed Product; provided further that such other Party shall obtain the
written consent of Lupin, with respect to the Lupin Patents, the Lupin
Improvement Patents, or the Joint Patents, or Salix, with respect to the Salix
Patents or the Joint Patents, prior to ceasing to defend, settling or otherwise
compromising any such action or claim, such consent not to be unreasonably
withheld or delayed.

8.5.3. Assistance. Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 8.5, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information. In particular, the assisting Party shall promptly make available to
the other Party all information in its possession or control that it is aware
would assist the other Party in responding to any such action, claim or suit.

8.6 Third Party Licenses. If the Exploitation of Licensed Product by Salix, its
Sublicensees or any of its or their respective Affiliates hereunder infringes or
misappropriates any Patent or other intellectual property right of a Third
Party, such that Salix, its Sublicensees or any of its or their respective
Affiliates cannot Exploit the Licensed Product as permitted hereunder without
infringing the Patent or intellectual property right of such Third Party, then
Salix (or its Sublicensees or any of its or their respective Affiliates) shall
have the first right, but not the obligation, to take the lead in negotiating
the terms of an appropriate license from such Third Party, provided that if
Salix (or its Sublicensees or any of its or their respective Affiliates) does
not take such lead, then Lupin may do so; provided further, that the negotiating
Party shall obtain the written consent of such other Party prior to entering
into any such license, such consent not to be unreasonably withheld or delayed.
Irrespective of the Party that actually

 

- 44 -



--------------------------------------------------------------------------------

obtains such license, Salix shall be entitled to deduct from royalties and other
amounts it would otherwise owe to Lupin pursuant to Section 7.2 or 7.3 following
the date after the Party obtains such license an amount equal to the lesser of
(a) [*] percent ([*]%) of the amount of (i) any (A) [*], (B) [*], and (C) [*],
in each case ((A), (B) and (C)) due under any such license and (ii) [*], in each
case ((i) and (ii)) to the extent payable to such Third Party in consideration
for rights [*] and (b) [*] percent ([*]%) of the amount of [*], with any excess
beyond such [*] percent ([*]%) amount to be [*]; provided that, notwithstanding
the foregoing, Salix shall have no right to any such deduction with respect to
[*].

8.7 Product Trademarks.

8.7.1. Ownership of Product Trademarks. Subject to Section 13.7.3, as between
the Parties, Salix shall own and retain all right, title and interest in and to
the Product Trademarks.

8.7.2. Maintenance, Prosecution and Enforcement of Product Trademarks. As
between the Parties, Salix (or its Sublicensees or any of its or their
respective Affiliates) shall control the registration, prosecution, maintenance,
enforcement and defense of the Product Trademarks.

8.8 Certain Matters. Notwithstanding any provision in this Agreement to the
contrary, Salix shall have no right to

8.8.1. prepare, file, prosecute or maintain any Lupin Patent, Lupin Improvement
Patent, Joint Platform Patent or Joint Product Patent outside the Territory
except as otherwise provided in this Article 8, or

8.8.2. to control the prosecution of any infringement relating to any Lupin
Patent, Lupin Improvement Patent, Joint Platform Patent, or Joint Product Patent
outside the Territory except as otherwise provided in this Article 8,

including, with respect to Sections 8.8.1 and 8.8.2, the initiation of such
right by the delivery of applicable notice by Lupin, and, in all cases, Lupin
shall cooperate reasonably with Salix, and Salix shall keep Lupin reasonably
informed in connection with such activities.

ARTICLE 9

ADVERSE EVENT REPORTING; RECALLS AND WITHDRAWALS

9.1 Adverse Event Reporting.

9.1.1. Complaints. Salix shall maintain a record of any and all complaints it
receives with respect to the Licensed Product and shall notify Lupin in
reasonable detail of any complaint received by it within five (5) days after the
event.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 45 -



--------------------------------------------------------------------------------

9.1.2. Adverse Event Reporting. Salix shall be responsible for reporting Adverse
Events in the Field in the Territory to the Regulatory Authorities pursuant to
Applicable Law and shall provide a copy of any such reports to Lupin within five
(5) days of making any such report. Lupin shall provide Salix with all
information in its possession necessary for Salix to comply with its
pharmacovigilance responsibilities in the Territory. The Parties’ costs incurred
in connection with receiving, recording, reviewing, communicating, reporting and
responding to Adverse Events in the Field in the Territory shall be borne by
Salix.

9.1.3. Drug Safety Information. Salix shall have the sole right to create and
maintain a master drug safety database which shall cross-reference any and all
Adverse Events occurring in the Territory. Salix shall be the sole owner of this
master drug safety database. Lupin shall submit to Salix all data collected by
it with respect to Adverse Events in accordance with such timelines as may be
imposed by Applicable Law and otherwise promptly. Notwithstanding the foregoing,
the Parties acknowledge and agree that Lupin is responsible for creating a
similar database for Adverse Events outside the Territory and the Parties shall
cooperate in providing data for both databases.

9.2 Recalls and Withdrawals. In the event that any Regulatory Authority issues
or requests a recall, stop sale, field correction or market withdrawal or takes
similar action (collectively, “Recalls”) in connection with the Licensed Product
or in the event either Party determines that an event, incident or circumstance
has occurred that may result in the need for a Recall of the Licensed Product,
the Party notified of or desiring such Recall shall, within twenty-four
(24) hours, advise the other Party thereof by telephone (and confirmed by email
or facsimile), email or facsimile, at the telephone number, email address or
facsimile number for such other Party set forth on Schedule 9.2. Following
notification of a Recall, the Parties shall meet to discuss such notification
and Recall. Salix shall decide whether to conduct any such Recall (except in the
case of a government-mandated Recall) in the Field in the Territory and the
manner in which any such Recall shall be conducted; and Lupin shall decide
whether to conduct any such Recall (except in the case of a government-mandated
Recall) outside the Territory or in the Territory outside the Field and the
manner in which any such Recall shall be conducted. Each Party shall provide a
copy of all related documentation and notices to the other Party forthwith. Each
Party shall provide such assistance to the other Party in its investigating and
conducting any Recall as such other Party may request. [*] shall bear the
expenses of any Recall of the Licensed Product in the Field in the Territory;
and [*] shall bear the expenses of any Recall of the Licensed Product outside
the Territory or in the Territory outside the Field; provided, however, that, to
the extent any such Recall resulted solely from the other Party’s breach of its
obligations hereunder or its gross negligence or willful misconduct, such other
Party shall bear the expenses of such Recall.

9.3 Pharmacovigilance Agreement. Prior to the first commercial sale of the
Licensed Product anywhere in the Territory, the Parties shall enter into a
pharmacovigilance agreement reasonably acceptable to both Parties (the
“Pharmacovigilance Agreement”), which shall include, among other things,
mutually acceptable guidelines and procedures for the receipt,

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 46 -



--------------------------------------------------------------------------------

investigation, communication and exchange (as between the Parties) of safety
information, such as Adverse Events, pregnancy exposure, lack of efficacy,
misuse/abuse, and any other information concerning the safety of the Licensed
Product. Such guidelines and procedures will be in accordance with, and enable
the Parties to fulfill regulatory reporting obligations to Regulatory
Authorities. Furthermore, such agreed procedures shall be consistent with
relevant Regulatory Authority and International Conference on Harmonization
(ICH) guidelines, except where said guidelines may conflict with more stringent
existing local regulatory safety reporting requirements, in which case local
reporting requirements shall prevail. The Pharmacovigilance Agreement may, as
necessary, contemplate the use of Third Party vendors currently used by the
Parties.

ARTICLE 10

CONFIDENTIALITY AND NON-DISCLOSURE

10.1 Product Information. Lupin recognizes that by reason of, inter alia,
Salix’s status as an exclusive licensee pursuant to the grants under
Section 2.1, Salix has an interest in Lupin’s retention in confidence of certain
information of Lupin. Accordingly, during the term of this Agreement, Lupin
shall, and shall cause its Affiliates and its and their respective officers,
directors, employees, and agents to, keep confidential, and not publish or
otherwise disclose, and not use directly or indirectly for any purpose other
than to fulfill Lupin’s obligations, or exercise Lupin’s rights, hereunder or
under the API Supply Agreement or the Finished Product Supply Agreement, any
data or information owned or possessed by Lupin or any of its Affiliates that
relates to any Designated Licensed Product for use in the Field, or the
Manufacturing, Development or Commercialization of any of the foregoing (the
“Product Information”); except to the extent (a) Lupin’s Product Information is
in the public domain through no fault of Lupin or its Affiliates or any of its
or their respective officers, directors, employees, or agents; (b) such
disclosure or use is expressly permitted under Section 10.4, or (c) such
disclosure or use is at such time otherwise expressly permitted by the terms of
this Agreement. For purposes of Section 10.4, Salix shall be deemed to be the
disclosing Party with respect to Lupin’s Product Information under Section 10.4
and Lupin shall be deemed to be the receiving Party with respect thereto. For
further clarification, (a) without limiting this Section 10.1, to the extent
Lupin’s Product Information is disclosed by Lupin to Salix pursuant to this
Agreement, such information shall, subject to the other terms and conditions of
this Article 10, also constitute Confidential Information of Lupin with respect
to the use and disclosure of such data or information by Salix (and Lupin shall
be deemed to be the disclosing Party with respect to such Product Information
under Section 10.4 and Salix shall be deemed to be the receiving Party with
respect thereto), but (b) the disclosure by Lupin to Salix of Lupin’s Product
Information shall not cause such information to cease to be subject to the
provisions of this Section 10.1 with respect to the use and disclosure of such
Confidential Information by Lupin. In the event this Agreement expires or is
terminated, this Section 10.1 shall have no continuing force or effect with
respect to the use or disclosure of Product Information, but Product Information
that was disclosed by Salix to Lupin hereunder prior to such expiration or
termination of this Agreement shall continue to be Confidential Information of
Salix and subject to the terms of Sections 10.2, 10.4, 10.6 and 10.8 for
purposes of the surviving provisions of this Agreement.

 

- 47 -



--------------------------------------------------------------------------------

10.2 Confidentiality Obligations. At all times during the term and for a period
of [*] ([*]) years following termination or expiration hereof, each Party shall,
and shall cause its Affiliates and Sublicensees and its and their respective
officers, directors, employees and agents to, keep completely confidential and
not publish or otherwise disclose and not use, directly or indirectly, for any
purpose, any Confidential Information furnished or otherwise made known to it,
directly or indirectly, by the other Party, except to the extent such disclosure
or use is expressly permitted by the terms of this Agreement or is reasonably
necessary for the performance of this Agreement. “Confidential Information”
means any information provided by one Party to the other Party, whether before
or after the Amendment Effective Date, relating to the Licensed Delivery
Technology, Rifaximin, the Licensed Product (including any Regulatory
Documentation and Regulatory Authorizations and any information or data
contained therein), any Development or Commercialization of the Licensed Product
or the scientific, regulatory or business affairs or other activities of either
Party and specifically includes the terms of this Agreement. Notwithstanding the
foregoing, (a) all Regulatory Documentation transferred by Lupin to Salix shall
be deemed to be the Confidential Information of Salix, and Salix shall be deemed
to be the disclosing Party and Lupin shall be deemed to be the receiving Party
with respect thereto, and (b) Joint Know-How shall be deemed to be the
Confidential Information of both Parties, and both Parties shall be deemed to be
the receiving Party and the disclosing Party with respect thereto.
Notwithstanding the foregoing, Confidential Information shall not include any
information that:

10.2.1. is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the receiving Party;

10.2.2. can be demonstrated by documentation or other competent proof to have
been in the receiving Party’s possession prior to disclosure by the disclosing
Party without any obligation of confidentiality with respect to said
information; provided that the foregoing exception shall not apply with respect
to Regulatory Documentation or Joint Know-How;

10.2.3. is subsequently received by the receiving Party from a Third Party who
is not bound by any obligation of confidentiality with respect to said
information;

10.2.4. has been published by a Third Party (other than a Sublicensee) or
otherwise enters the public domain through no fault of the receiving Party in
breach of this Agreement; or

10.2.5. can be demonstrated by documentation or other competent evidence to have
been independently developed by or for the receiving Party without reference to
the disclosing Party’s Confidential Information; provided that the foregoing
exception shall not apply with respect to Regulatory Documentation or Joint
Know-How.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 48 -



--------------------------------------------------------------------------------

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.
Notwithstanding the foregoing, Lupin may, for research or Development purposes,
disclose Confidential Information of a technical nature to a Third Party
licensee of Lupin Technology if (i) such Third Party licensee enters into a
confidentiality agreement with Lupin at least as restrictive as this Article 10
and (ii) such license contemplates use of the Confidential Information for sales
of products substantially similar to the Licensed Bioadhesive Product outside
the Territory or in the Territory but outside the Field.

10.3 Trade Secrets. Notwithstanding the time limitation provided in
Section 10.2, Confidential Information that constitutes a trade secret under New
York law or the Uniform Trade Secrets Act and is so identified to the receiving
Party by the disclosing Party in writing shall be maintained confidential
indefinitely.

10.4 Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:

10.4.1. Made in response to a valid order of a court of competent jurisdiction
or other supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law; provided, however, that the receiving Party shall
first have given notice to the disclosing Party and given the disclosing Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

10.4.2. Made by the receiving Party to the Regulatory Authorities as required in
connection with any filing in relation to a Regulatory Authorization; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information;

10.4.3. Made by the receiving Party to its Sublicensees or its or their
respective Affiliates or by the receiving Party, its Sublicensees or its or
their respective Affiliates to its or their respective attorneys, auditors,
advisors, consultants, contractors, suppliers, service

 

- 49 -



--------------------------------------------------------------------------------

providers, customers, distributors, collaboration partners, licensees or
licensors, in each case whether existing or prospective, and other Third Parties
as may be necessary or useful in connection with the Exploitation of the
Licensed Product or otherwise in connection with the performance of its
obligations or exercise of its rights as contemplated by this Agreement;
provided, however, that such Persons shall be subject to obligations of
confidentiality and non-use with respect to such Confidential Information
substantially similar to the obligations of confidentiality and non-use of the
receiving Party pursuant to this Article 10; provided further that each Party
shall remain responsible for any failure by its Sublicensees or its or their
respective Affiliates, attorneys, auditors, advisors, consultants, contractors,
suppliers, service providers, customers, distributors, collaboration partners,
licensees or licensors or other permitted Third Party disclosees to treat such
Confidential Information as required under this Article 10 (as if such
Sublicensees, Affiliates, attorneys, auditors, advisors, consultants,
contractors, suppliers, service providers, customers, distributors,
collaboration partners, licensees or licensors and other permitted Third Party
disclosees were Parties directly bound to the requirements of this Article 10).

10.4.4. Made by the receiving Party to existing or potential acquirers or merger
candidates; investment bankers; or existing or potential investors, venture
capital firms or other financial institutions or investors for purposes of
obtaining financing, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to this Article 10; provided, however,
that Lupin shall make no such disclosure to a Salix Competitor, without
obtaining Salix’s prior consent in writing.

10.5 Use of Name. Neither Party shall mention or otherwise use the name,
insignia, symbol, Trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release, marketing
and Promotional Materials or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section shall not prohibit either Party from making any disclosure identifying
the other Party (a) as a counterparty to this Agreement to its investors
(b) that is required by Applicable Law or the requirements of a national
securities exchange or another similar regulatory body (provided that any such
disclosure shall be governed by this Article 10), or (c) with respect to which
consent has previously been obtained. Further, the restrictions imposed on each
Party under this Section 10.5 are not intended, and shall not be construed, to
prohibit a Party from identifying the other Party in its internal business
communications, provided that any Confidential Information in such
communications remains subject to this Article 10.

10.6 Press Releases. Press releases or other similar public communication by
either Party relating to this Agreement, including upon termination of this
Agreement by Salix pursuant to Section 13.3, shall be approved in advance by the
other Party, which approval shall not be unreasonably withheld or delayed,
except for those communications required by Applicable Law (provided that the
other Party is given a reasonable opportunity to review and comment on any such
press release or public communication in advance thereof), disclosures of
information for which consent has previously been obtained, information that has
been previously disclosed publicly, or as otherwise set forth in this Agreement.

 

- 50 -



--------------------------------------------------------------------------------

10.7 Patient Information. The Parties agree to abide (and to cause their
respective Affiliates and Sublicensees to abide) and to take (and to cause their
respective Affiliates and Sublicensees to take) all reasonable and appropriate
actions to ensure that all Third Parties conducting or assisting with any
clinical development activities hereunder in accordance with, and subject to the
terms of, this Agreement, shall abide, to the extent applicable, by all
Applicable Law concerning the confidentiality or protection of patient
identifiable information or patient’s protected health information, including
the regulations at 45 C.F.R. Parts 160 and 164 and where relevant, the
applicable national laws implementing the European Parliament and Council
Directive 95/46/EC on the protection of individuals with regard to the
processing of personal data and on the free movement of such data of 24 October
1995 and any other Applicable Law, in the course of their performance under this
Agreement.

10.8 Publications. Each Party recognizes that the publication of papers
regarding results of and other information regarding activities under this
Agreement, including oral presentations and abstracts, may be beneficial to both
Parties, provided such publications are subject to reasonable controls to
protect Confidential Information. In particular, it is the intent of the Parties
to maintain the confidentiality of any Confidential Information included in any
Patent application until such Patent application has been filed. Accordingly,
each Party shall have the right to review and approve any paper proposed for
publication by the other Party, including any oral presentation or abstract,
that contains Clinical Data or pertains to results of Clinical Trials or other
studies with respect to the Licensed Product or includes other data generated
under this Agreement or which includes Confidential Information of the other
Party. Before any such paper is submitted for publication or an oral
presentation is made, the publishing or presenting Party shall deliver a
complete copy of the paper or materials for oral presentation to the other Party
at least forty-five (45) days prior to submitting the paper to a publisher or
making the presentation. The other Party shall review any such paper and give
its comments to the publishing Party within thirty (30) days of the delivery of
such paper to the other Party. With respect to oral presentation materials and
abstracts, the other Party shall make reasonable efforts to expedite review of
such materials and abstracts, and shall return such items as soon as practicable
to the publishing or presenting Party with appropriate comments, if any, but in
no event later than thirty (30) days from the date of delivery to the other
Party. Failure to respond within such thirty (30) days shall be deemed approval
to publish or present. If approval is not given or deemed given, either Party
may refer the Dispute in accordance with Section 14.7 for resolution.
Notwithstanding the foregoing, the publishing or presenting Party shall comply
with the other Party’s request to delete references to such other Party’s
Confidential Information in any such paper and shall withhold publication of any
such paper or any presentation of same for an additional sixty (60) days in
order to permit the Parties to obtain patent protection if either Party deems it
necessary. Any publication shall include recognition of the contributions of the
other Party according to standard practice for assigning scientific credit,
either through authorship or acknowledgement, as may be appropriate. Each Party
shall use commercially reasonable efforts to cause investigators and
institutions participating in Clinical Trials for the Licensed Product with
which it contracts to agree to terms substantially similar to those set forth in
this Section 10.8, which efforts shall satisfy such Party’s obligations under
this Section 10.8 with respect to such investigators and institutions.

 

- 51 -



--------------------------------------------------------------------------------

ARTICLE 11

REPRESENTATIONS, WARRANTIES AND COVENANTS

11.1 Representations, Warranties and Covenants. Each Party hereby represents and
warrants to the other Party as of the Amendment Effective Date as follows:

11.1.1. Corporate Authority. Such Party (a) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder
and (b) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or in equity;

11.1.2. Litigation. There is no pending or, to such Party’s Knowledge,
threatened litigation (and such Party has not received any communication) that
alleges that such Party’s activities related to this Agreement have violated or
that by conducting the activities as contemplated herein such Party would
violate, any of the Patent, Trademark or other intellectual property rights of
any other Person;

11.1.3. Consents and Approvals. All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained; and

11.1.4. Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation or bylaws of such Party in any material way and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is bound.

11.2 Additional Representations, Warranties and Covenants of Salix. Salix
represents, warrants and covenants to Lupin that:

11.2.1. (a) Salix is a corporation duly organized and in good standing under the
laws of California and (b) Salix has full power and authority and the legal
right to own and operate its property and assets and to carry on its business as
it is now being conducted and as it is contemplated to be conducted by this
Agreement;

 

- 52 -



--------------------------------------------------------------------------------

11.2.2. Neither Salix nor any of its Affiliates has been debarred or is subject
to debarment and neither Salix nor any of its Affiliates will use in any
capacity, in connection with the services to be performed under this Agreement,
any Person who has been debarred pursuant to Section 306 of the FFDCA or who is
the subject of a conviction described in such section. Salix shall inform Lupin
in writing immediately if it or any Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Salix’s Knowledge, is threatened, relating to the
debarment or conviction of Salix or any Person performing services hereunder;

11.2.3. As of the Amendment Effective Date, to Salix’s Knowledge, neither any of
its activities contemplated hereunder nor performance of any of its obligations
contained herein, including without limitation its grant of the licenses
specified herein, will infringe or misappropriate any Patent other intellectual
property right Controlled by a Third Party; and

11.2.4. Salix is able to pay its debts (including trade debts) as they mature.
Salix has, or reasonably expects to have available as they are needed, the funds
to perform its obligations hereunder.

11.3 Additional Representations, Warranties and Covenants of Lupin. Lupin
represents, warrants and covenants to Salix that:

11.3.1. Lupin is a corporation duly organized under the laws of India and has
full power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as is
contemplated to be conducted by this Agreement;

11.3.2. Neither Lupin nor any of its Affiliates has been debarred or is subject
to debarment and neither Lupin nor any of its Affiliates will use in any
capacity, in connection with the services to be performed under this Agreement,
any Person who has been debarred pursuant to Section 306 of the FFDCA or who is
the subject of a conviction described in such section. Lupin shall inform Salix
in writing immediately if it or any Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Lupin’s Knowledge, is threatened, relating to the
debarment or conviction of Lupin or any Person performing services hereunder;

11.3.3. As of the Amendment Effective Date, (a) to Lupin’s Knowledge, (i) Lupin
Controls the Lupin Technology and is entitled to grant the licenses specified
herein, (ii) the Lupin Patents are subsisting and are not invalid or
unenforceable in whole or in part and (iii) Lupin’s right, title and interest in
and to the Lupin Technology is free and clear of any liens, charges and
encumbrances; (b) to Lupin’s Knowledge, the Lupin Patents are being procured
from the respective Patent offices in accordance with Applicable Law; (c) Lupin
has no Knowledge of any actual infringement or threatened infringement of the
Lupin Patents or any actual misappropriation or threatened misappropriation of
the Lupin Know-How by any Person;

 

- 53 -



--------------------------------------------------------------------------------

(d) Lupin has no Knowledge of any claims or litigation that has been brought or
threatened by any Person alleging that the Lupin Patents are invalid or
unenforceable; and (e) Lupin has no Knowledge of any Patent or other
intellectual property right Controlled by an Third Party that would be infringed
or misappropriated by Salix’s Exploitation of the Licensed Product in the Field
as contemplated hereby; and

11.3.4. All data and other information provided by Lupin and its agents in
connection with Salix’s due diligence investigation of this transaction was, to
Lupin’s Knowledge, genuine and did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made not misleading.

11.3.5. As of the Amendment Effective Date, no Person other than Salix and its
Affiliates is authorized under 21 CFR 314.420(b) to reference any Lupin U.S. DMF
or otherwise listed pursuant to 21 CFR 314.420(d).

11.4 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 11.1, 11.2 AND 11.3, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS
ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

11.5 Unauthorized Sales.

11.5.1. Undertakings by Salix. To the maximum extent permitted by Applicable
Law, Salix shall not, and Salix shall cause its Affiliates not to, and shall use
commercially reasonable efforts to not permit its Sublicensees or its
Sublicensees’ Affiliates to, distribute, market, Promote, offer for sale or sell
the Covered Product, directly or indirectly, (a) to any Person outside the
Territory or in the Territory outside the Field or (b) to any Person inside the
Territory that (i) Salix reasonably suspects is likely to directly or indirectly
distribute, market, Promote, offer for sale or sell the Covered Product outside
the Territory or in the Territory outside the Field or assist another Person to
do so, or (ii) to Salix’s Knowledge, has directly or indirectly distributed,
marketed, Promoted, offered for sale, sold or otherwise supplied the Covered
Product outside the Territory or in the Territory outside the Field or assisted
another Person to do so. Salix shall refer any orders for the Covered Product
outside the Territory or in the Territory outside the Field received by Salix,
its Sublicensees, or any of its or their respective Affiliates to Lupin. The
provisions of this Section 11.5.1 shall terminate as of the termination of this
Agreement.

11.5.2. Undertakings by Lupin. To the maximum extent permitted by Applicable
Law, Lupin shall not, and Lupin shall cause its Affiliates not to, and shall use
commercially reasonable efforts to cause its licensees or Sublicensees and its
licensees’ or

 

- 54 -



--------------------------------------------------------------------------------

Sublicensees’ Affiliates not to, distribute, market, Promote, offer for sale,
sell or otherwise supply the Licensed Product, directly or indirectly, whether
alone or in combination with other molecules or compounds, whether as a raw
material or as a finished product, and whether at wholesale or retail, to
(a) any Person in the Territory for use, distribution, marketing, Promotion,
offer for sale, or sale in the Field other than Salix or its Affiliates or
(b) any Person for use, distribution, marketing, Promotion, offer for sale, or
sale outside the Territory or outside the Field that (i) Lupin reasonably
suspects is likely to directly or indirectly use, distribute, market, Promote,
offer for sale or sell the Licensed Product in the Field in the Territory or
assist another Person to do so or, (ii) to Lupin’s Knowledge, has directly or
indirectly used, distributed, marketed, Promoted, offered for sale, sold or
otherwise supplied the Licensed Product in the Field in the Territory or
assisted another Person to do so. Lupin shall refer any orders for the Licensed
Product in the Field in the Territory received by Lupin, its licensees or its
Sublicensees or any of its or their respective Affiliates to Salix. The
provisions of this Section 11.5.2 shall terminate as of the earlier of (A) the
termination of this Agreement and (B) the termination of [*].

11.6 Governmental Filings. To the extent, if any, that a Party determines in
good faith that it is required by Applicable Law to file or register this
Agreement or a notification in respect thereof with any governmental authority,
including the U.S. Securities and Exchange Commission, such Party may do so, and
the other Party shall cooperate in such filing or notification and shall execute
all documents reasonably required in connection therewith. In such situation,
the filing Party shall request confidential treatment of sensitive provisions of
the Agreement, to the extent permitted by Applicable Law and in consultation
with the other Party. The Parties shall promptly inform each other as to the
activities or inquiries of any such governmental authority relating to this
Agreement, and shall cooperate to respond to any request for further information
therefrom.

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification by Salix. Salix shall indemnify Lupin, its Affiliates and
their respective directors, officers, employees and agents, and defend and save
each of them harmless, from and against any and all losses, damages,
liabilities, costs, fees and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) in connection with any and all suits,
actions, investigations, claims or demands of Third Parties (collectively,
“Third Party Claims”) arising from or occurring as a result of: (a) the breach
by Salix, its Sublicensees or any of its or their respective Affiliates of any
representation, warranty, covenant, undertaking or other term contained in this
Agreement; (b) the negligence or willful misconduct on the part of Salix, its
Sublicensees or any of its or their respective Affiliates in performing its or
their obligations under this Agreement; (c) the Exploitation by Salix, its
Sublicensees or any of its or their respective Affiliates of the Licensed
Product; (d) [*]; or (e) [*]; except in cases (a), (b) and (c), for those Losses
for which Lupin has an obligation to indemnify Salix pursuant to Section 12.2
hereof, as to which Losses each Party shall indemnify the other to the extent of
their

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 55 -



--------------------------------------------------------------------------------

respective responsibility for the Losses; provided, however, that Salix shall
not be obligated to indemnify Lupin for any Losses under (a), (b), or (c) to the
extent that such Losses arise as a result of negligence or willful misconduct on
the part of Lupin or any of its Affiliates or Sublicensees.

12.2 Indemnification by Lupin. Lupin shall indemnify Salix, its Affiliates and
their respective directors, officers, employees and agents, and defend and save
each of them harmless, from and against any and all Losses in connection with
any and all Third Party Claims arising from or occurring as a result of: (a) the
breach by Lupin, its licensees or its Sublicensees or any of its or their
respective Affiliates of any representation, warranty, covenant, undertaking or
other term contained in this Agreement; (b) the negligence or willful misconduct
on the part of Lupin, its licensees or its Sublicensees or any of its or their
respective Affiliates in performing its or their obligations under this
Agreement; or (c) the Exploitation by Lupin, its licensees (other than Salix) or
its Sublicensees or any of its or their respective Affiliates of the Licensed
Product, except in each case ((a), (b) and (c)) for those Losses for which Salix
has an obligation to indemnify Lupin pursuant to Section 12.1 hereof, as to
which Losses each Party shall indemnify the other to the extent of their
respective responsibility for the Losses; provided, however, that Lupin shall
not be obligated to indemnify Salix for any Losses to the extent that such
Losses arise as a result of negligence or willful misconduct on the part of
Salix or any of its Affiliates or Sublicensees.

12.3 Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the indemnifying Party prompt notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such indemnified Party intends to base a request for indemnification under
Section 12.1 or 12.2, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The Indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.

12.4 Control of Defense. The defense of any Third Party Claim shall be conducted
as follows:

12.4.1. Control by Indemnifying Party. At its option, the indemnifying Party may
assume the defense of any Third Party Claim by giving notice to the Indemnified
Party within thirty (30) days after the indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify the Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party. In the event the
indemnifying Party assumes the defense of a Third

 

- 56 -



--------------------------------------------------------------------------------

Party Claim, the Indemnified Party shall immediately deliver to the indemnifying
Party all original notices and documents (including court papers) received by
the Indemnified Party in connection with the Third Party Claim. Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 12.4.2, the indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim. In
the event that it is ultimately determined that the indemnifying Party is not
obligated to indemnify, defend or hold harmless the Indemnified Party from and
against the Third Party Claim, the Indemnified Party shall reimburse the
indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Third Party Claims incurred by the indemnifying Party
in its defense of the Third Party Claim.

12.4.2. Right to Participate in Defense. Without limiting Section 12.4.1 above,
any Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (a) the employment thereof has been specifically
authorized by the indemnifying Party in writing, (b) the indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 12.4.1 (in which case the Indemnified Party shall control the defense)
or (c) the interests of the indemnitee and the indemnifying Party with respect
to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of both Parties under Applicable Law, ethical
rules or equitable principles.

12.4.3. Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affecting the business of the Indemnified Party in any
manner, and as to which the indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Third Party Claims, where
the indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 12.4.1, the indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall, and the Indemnified Party shall ensure that no
indemnitee shall, admit any liability with respect to or settle, compromise or
discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld or delayed.

12.4.4. Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall

 

- 57 -



--------------------------------------------------------------------------------

cause each indemnitee to, cooperate in the defense or prosecution thereof and
shall furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
indemnitees, employees and agents available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder, and the indemnifying Party shall reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses in connection therewith.

12.4.5. Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

12.5 Limitation on Damages and Liability. EXCEPT IN CIRCUMSTANCES OF [*] OR
INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES OR SUBLICENSEES (OR WITH
RESPECT TO SALIX, ITS DISTRIBUTORS), NEITHER PARTY NOR ANY OF ITS AFFILIATES
SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION OR LOST
PROFITS, MILESTONES OR ROYALTIES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (A) THE DEVELOPMENT,
MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCT UNDER THIS AGREEMENT, (B) THE
USE OF OR REFERENCE TO THE PATENTS, KNOW-HOW OR REGULATORY DOCUMENTATION
LICENSED HEREUNDER OR (C) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE
PROVISIONS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS EXCLUSION IS NOT
INTENDED TO EXCLUDE DAMAGES OWED PURSUANT TO ARTICLE 10 OR TO THIRD PARTIES
PURSUANT TO SECTION 12.1 OR 12.2, REGARDLESS OF TYPE.

12.6 Insurance. Each Party shall maintain, at its sole cost and expense, an
adequate liability insurance or self-insurance program (including product
liability insurance) to protect against potential liabilities and risk arising
out of activities to be performed under this Agreement and any agreement related
hereto and upon such terms (including coverages, deductible limits and
self-insured retentions) as are customary in the pharmaceutical industry
generally for the activities to be conducted by such Party under this Agreement.
Such liability insurance or self-insurance program shall insure against all
types of liability, including personal injury, physical injury or property
damage arising out of the Exploitation of the Licensed Product. This
Section 12.6 shall not create any limitation on a Party’s liability to the other
under this Agreement.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Amendment Effective Date
and, unless earlier terminated pursuant to Section 13.2, 13.3, 13.4 or 13.5
hereof, shall continue until the later of (a) the expiration of Salix’s
obligations to pay royalties in respect of the Covered Product pursuant to
Section 7.3 and (b) the tenth anniversary of the Amendment Effective Date. Upon
expiration of this Agreement pursuant to the preceding sentence, the license
grants to Salix in Section 2.1 shall become non-exclusive, fully paid-up,
perpetual and irrevocable.

13.2 Termination for Material Breach. Any material failure by a Party (the
“Breaching Party”) to comply with any of its material obligations contained in
this Agreement shall entitle the Party not in default to give to the Breaching
Party notice specifying the nature of the default, requiring the Breaching Party
to make good or otherwise cure such default, and stating its intention if such
default is not cured to terminate this Agreement. If such default is not cured
within [*] ([*]) days after the receipt of such notice (or, if such default
cannot be cured within such [*] ([*]) day period, if the Breaching Party does
not commence actions to cure such default within such period and thereafter
diligently continue such actions or if such default is not otherwise cured
within [*] ([*]) days after the receipt of such notice, except in the case of a
payment default, as to which the Breaching Party shall have only a thirty
(30) day cure period), the Party not in default shall be entitled, on notice to
the Breaching Party, without prejudice to any other rights conferred on it by
this Agreement, and in addition to any other remedies available to it at law or
in equity, to terminate this Agreement in its entirety.

13.3 Other Termination by Salix.

13.3.1. Salix may terminate this Agreement immediately upon notice to Lupin in
the event that any Regulatory Authority in the United States requires or causes
the withdrawal of a Salix Prescription Rifaximin Product.

13.3.2. Any time after an Other Product Entry, Salix may terminate this
Agreement for any reason or no reason upon not less than [*] ([*]) days’ prior
notice to Lupin.

13.3.3. Salix may terminate this Agreement for any reason or no reason upon not
less than [*] ([*]) days’ prior notice to Lupin.

13.3.4. If Salix determines, in its sole and absolute discretion, that it is not
feasible or desirable to pursue the Development or Commercialization of the
Licensed Product contemplated by this Agreement for reasons relating to the
identity of any successor to Lupin pursuant to Section 14.4(b) or relations
between Salix and any such successor, then Salix may, by notice to Lupin,
terminate this Agreement in its entirety upon not less than [*] ([*]) days’
prior notice to Lupin.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 59 -



--------------------------------------------------------------------------------

13.4 Termination Upon Insolvency. Either Party may terminate this Agreement if,
at any time, the other Party shall (a) file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of its assets,
(b) propose a written agreement of composition or extension of its debts outside
the ordinary course of its business, (c) be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within [*] ([*]) days after the filing thereof, (d) propose or be a
party to any dissolution or liquidation, (e) make an assignment for the benefit
of its creditors, or (f) admit in writing its inability generally to meet its
obligations as they fall due in the general course.

13.5 Termination by Lupin. Lupin may terminate this Agreement immediately upon
notice to Salix in the event that the API Supply Agreement is terminated other
than by Salix pursuant to Section 6.2(c)(ii) thereof.

13.6 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Lupin or Salix are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code. The Parties agree that the Parties, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party under the United States Bankruptcy Code, the Party hereto
that is not a party to such proceeding shall be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property and
all embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (a) following
any such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding continues
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefor by
the non-subject Party.

13.7 Licenses and Assignments Upon Termination. Upon any termination of this
Agreement pursuant to Section 13.2, 13.3, 13.4, or 13.5:

13.7.1. the licenses granted by Lupin to Salix under Section 2.1 shall, subject
to the second sentence of Section 7.3.2(a) and the second sentence of
Section 7.3.2(b), terminate in their entirety;

13.7.2. the licenses granted by Salix to Lupin under Section 2.4 shall be
revised such that Salix shall, and does hereby, grant, and shall cause its
Sublicensees and its and their respective Affiliates to so grant, to Lupin a
non-exclusive, perpetual, irrevocable, worldwide, [*] license, with the right to
grant sublicenses through multiple tiers of sublicensees, without the consent of
Salix, under the Salix Technology to Exploit any Designated Licensed Product for
all purposes; and

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 60 -



--------------------------------------------------------------------------------

13.7.3. Salix shall, and does hereby, and shall cause its Sublicensees and its
and their respective Affiliates to, transfer, convey, assign and deliver to
Lupin, and Lupin hereby accepts, all right, title and interest in and to,
(a) any Designated Licensed Product, including any related Information and
inventions, and any Improvements with respect thereto (including Salix Know-How
and all material aspects of Confidential Information Controlled by Salix as of
the date of termination with respect to such Designated Licensed Product),
(b) any Regulatory Authorizations and related Regulatory Documentation and
correspondence with Regulatory Authorities with respect to any Designated
Licensed Product, (c) any Product Trademarks, any other Trademarks (including
any goodwill associated therewith), any generic names and any domain names
incorporating the same that were used by, or developed for use by, Salix in
connection with any Designated Licensed Product, and (d) to the extent requested
by Lupin in writing, any agreements with any Third Parties with respect to any
Designated Licensed Product (including agreements with contract research
organizations, clinical sites and investigators).

13.8 Additional Consequences of Termination.

13.8.1. Sale of Inventory.

(a) In the event of any termination of this Agreement, Salix may continue to
sell its existing inventories and any work-in-process of the Licensed
Bioadhesive Product until the occurrence of either: (a) Salix’s completion of
the transfer to Lupin of all Regulatory Authorizations and related Regulatory
Documentation for the Licensed Bioadhesive Product and completion of performance
under all then-existing contracts with Third Parties for the marketing, sale or
manufacture of the Licensed Bioadhesive Product, or (b) Lupin’s directing Salix
to halt all sales of the Licensed Bioadhesive Product by notice. If either such
event occurs prior to the sale of all of Salix’s inventories and work-in-process
of the Licensed Bioadhesive Product and the performance by Salix of its
obligations under such Third Party contracts, then Salix [*], and Lupin shall
[*].

(b) In the event of any termination of this Agreement, Salix may continue to
sell its existing inventories and any work-in-process of Licensed Product other
than Licensed Bioadhesive Product until such inventories of finished product and
work-in-process are exhausted.

13.8.2. Return of Lupin Materials and Information. Upon the expiration or any
termination of this Agreement, Salix, at the request of Lupin, shall return or,
at the election of Salix, use reasonable efforts to destroy, and thereafter
provide to Lupin written certification evidencing such destruction, all data,
files, records and other materials in its possession or control relating to the
Lupin Technology, or containing or comprising Lupin’s Information and inventions
or other Confidential Information (except one copy of which may be retained
solely for archival purposes) with respect to the Licensed Product; provided,
that notwithstanding the foregoing, Salix shall be required to return, and may
not destroy, any Regulatory Documentation related to the Licensed Bioadhesive
Product.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 61 -



--------------------------------------------------------------------------------

13.8.3. Effect of Termination on Sublicenses Granted by Salix. Any and all
sublicense agreements entered into by Salix or any of its Affiliates with a
Sublicensee pursuant to Section 2.2 shall survive the termination of this
Agreement, except to the extent that any such Sublicensee under any such
sublicense agreement is in material breach of this Agreement or such sublicense
agreement, in which case Lupin shall have the right to terminate any such
sublicense agreement. Salix shall, at the request of Lupin, assign any such
sublicense agreement (to the extent not terminated pursuant to the preceding
sentence) to Lupin or its Affiliates and, upon such assignment, Lupin or its
Affiliates, as applicable, shall assume such sublicense agreement, as
applicable. For clarity, any sublicense agreement entered into by Salix with any
of its Affiliates shall terminate upon the termination of this Agreement.

13.8.4. Milestone Payments; Royalties. Following any termination of this
Agreement, Salix shall not be responsible for (a) any milestone payments for
milestone events that are achieved under Section 7.1.2 following the effective
date of such termination or (b) any royalty payments that accrue under
Section 7.3 following the effective date of such termination, except in each
case (both (a) and (b)) with respect to any sales of the Covered Product made by
Salix, either itself or through an Affiliate, Sublicensee or Sublicensee’s
Affiliate, pursuant to Section 13.8.1.

13.8.5. Assistance. Without limiting Lupin’s rights under other provisions of
this Article 13, in the event of any termination of this Agreement, Salix shall,
and shall cause its Sublicensees and its and their respective Affiliates to, at
the request and expense of Lupin, provide Lupin with such assistance as is
reasonably necessary to effectuate a smooth and orderly transition of any
Development, Commercialization and other Exploitation activities relating to the
Licensed Bioadhesive Product, including any ongoing Clinical Trials or Post
Approval Studies, to Lupin or its designee so as to minimize any disruption of
such activities.

13.8.6. Royalties to Salix. In consideration of the license rights granted by
Salix to Lupin under this Article 13 and the assignment of Regulatory
Authorizations and related Regulatory Documentation as contemplated by this
Article 13, if a Designated Licensed Product has received its Initial Regulatory
Authorization, then Lupin shall pay to Salix for such Designated Licensed
Product sold by Lupin, its licensees or Sublicensees or its or their respective
Affiliates in the Territory a royalty of [*] percent ([*]%) of Net Sales
(substituting Lupin for Salix in the definition thereof) during each full or
partial Calendar Year from the termination of this Agreement until the tenth
(10th) anniversary of the effective date of such termination. Subject to the
royalties for which provision is made in the preceding sentence, such Net Sales
shall be the absolute property of Lupin. The royalties contemplated by this
Section 13.8.6 shall be payable by Lupin to Salix in accordance with the
provisions of Sections 7.3.4, 7.3.5, 7.5, 7.6 and 7.7 mutatis mutandis and
Section 14.18.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 62 -



--------------------------------------------------------------------------------

13.8.7. Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration, including under
Section 7.4. Such termination or expiration shall not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

13.8.8. Payments to Lupin. In the event that Salix should terminate this
Agreement pursuant to Section 13.3.3 prior to the third anniversary of the
Amendment Effective Date (an “Early Termination”), the Parties acknowledge and
agree that such Early Termination will cause Lupin to suffer damages in an
amount that is uncertain, not readily ascertainable and incapable of accurate
calculation resulting from (a) the efforts and resources expended by Lupin in
performance and contemplation of future performance under this Agreement and
(b) Lupin’s forgoing other commercial opportunities because of this Agreement.
On this basis, the Parties further acknowledge and agree that in the event of an
Early Termination, Salix shall pay to Lupin an amount equal to the amount, if
any, by which [*] Dollars ($[*]) exceeds (a) the sum of (i) Creditable
Consideration paid or accrued through the date of termination plus (ii) any
amounts paid or accrued through the date of termination pursuant to
Section 7.4.1 as Minimum Consideration Quarterly Reconciliation Payments plus
(ii) any amounts paid or accrued through the date of termination pursuant to
Section 7.4.2(a) as Minimum Consideration Annual Reconciliation Payments, less
(b) any amounts paid or accrued through the date of termination pursuant to
Section 7.4.2(b) as Minimum Consideration Annual Reconciliation Refunds (the
“Early Termination Fee”). The Parties acknowledge that the Early Termination Fee
has been agreed upon, after negotiation, as a reasonable estimate of an amount
to compensate Lupin for the efforts and resources expended and opportunities
foregone by Lupin. The Early Termination Fee shall be Lupin’s sole and exclusive
remedy in respect of any Early Termination of this Agreement by Salix and the
Early Termination Fee is, therefore, not a penalty but rather constitutes
liquidated damages in a reasonable amount that will compensate Lupin for the
efforts and resources expended and opportunities foregone by Lupin. Nothing in
this Section 13.8.8 shall limit any other rights or remedies of Lupin or Salix
under this Agreement arising from the failure of either Party to comply with its
obligations under this Agreement.

13.8.9. Survival. Without limiting the foregoing, Sections 2.3, 2.4, 7.5, 7.6,
7.7, 8.1, Articles 9 (in respect of Licensed Product sold prior to the
expiration or termination of this Agreement or by Salix pursuant to
Section 13.8.1) and 10, Sections 11.4 and 11.6, Article 12, this Article 13, and
Sections 14.2, 14.4, 14.5, 14.6, 14.7, 14.8, 14.9, 14.10, 14.11, 14.12, 14.13,
14.14, 14.15, 14.18, 14.19 and 14.20 of this Agreement and, to the extent
provided in Section 2.5.7, Section 2.5 of this Agreement, shall survive the
termination or expiration of this Agreement for any reason.

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 63 -



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

14.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
governmental authority; provided, that the requirement to engage in negotiations
with or make payment to a Third Party listed on Schedule 8.6 to procure
intellectual property rights necessary for the performance of a Party’s
obligations hereunder shall not be considered a force majeure event under this
Section 14.1. The non-performing Party shall notify the other Party of such
force majeure within [*] ([*]) days after such occurrence by giving notice to
the other Party stating the nature of the event, its anticipated duration, and
any action being taken to avoid or minimize its effect. The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use commercially reasonable efforts
to remedy its inability to perform. In the event that such force majeure event
lasts for a continuous period of more than [*] ([*]) days, such suspension of
performance shall be deemed a material breach of this Agreement and such other
Party shall have the right to terminate this Agreement pursuant to Section 13.2.

14.2 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on related to the Parties from
time to time. Each Party agrees that it will not export, directly or indirectly,
any technical information acquired from the other Party under this Agreement or
any products using such technical information to a location or in a manner that
at the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

14.3 Subcontractors. Salix and Lupin shall each have the right to subcontract
any of its Development and Commercialization activities with respect to the
Licensed Product to a Third Party. Each Party shall remain solely responsible
for all costs and expenses associated with its use of subcontractor(s)
hereunder.

14.4 Assignment. Without the prior written consent of the other Party hereto,
neither Party shall sell, transfer, assign, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that either Party may, without such consent, assign or transfer this
Agreement or any of its rights and obligations hereunder to (a) an Affiliate of
such

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 64 -



--------------------------------------------------------------------------------

Party; or (b) to any Third Party with which it merges or consolidates, or to
which it transfers all or substantially all of its assets to which this
Agreement relates if in any such event (i) the assigning Party (provided that it
is not the surviving entity) remains jointly and severally liable with the
relevant Affiliate or Third Party assignee under this Agreement, and (ii) the
relevant Affiliate assignee, Third Party assignee or surviving entity assumes in
writing all of the assigning Party’s obligations under this Agreement. Any
attempted assignment or delegation in violation of the preceding sentence shall
be void and of no effect. All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of Lupin or Salix, as the case may be. In the event either Party seeks
and obtains the other Party’s consent to assign or delegate its rights or
obligations to another party, the assignee or transferee shall assume all
obligations of its assignor or transferor under this Agreement. Notwithstanding
the foregoing, Lupin shall have the right, from time to time and without the
necessity of providing notice to or obtaining the consent of, Salix, to
delegate, assign, or subcontract to any Affiliate, certain of Lupin’s rights or
responsibilities under this Agreement. In all cases, Lupin shall remain the
contract Party under the Agreement and shall remain responsible to Salix for the
performance of all such obligations under this Agreement.

14.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties. To the fullest extent permitted by applicable law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid or unenforceable in any respect.

14.6 Governing Law, Jurisdiction, Venue and Service.

14.6.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.

14.6.2. Jurisdiction. Subject to Sections 14.7 and 14.11, the Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, for any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement, and agree
not to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. The Parties irrevocably and
unconditionally waive their right to a jury trial.

 

- 65 -



--------------------------------------------------------------------------------

14.6.3. Venue. The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of the State of New York or in the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

14.6.4. Service.

(a) Each Party further agrees that service of any process, summons, notice or
document by registered mail to its address set forth in Section 14.8 shall be
effective service of process for any action, suit or proceeding brought against
it under this Agreement in any such court.

(b) Lupin hereby designates, appoints and empowers Lupin Pharmaceuticals, Inc.,
with an office located at Harborplace Tower, 111 S. Calvert Street, 21st Floor,
Baltimore, MD 21202, U.S.A., as its designee, appointee and agent to receive,
accept and forward for and on its behalf, and it properties, assets and
revenues, service of any and all legal process, summons, notices and documents
which may be served in any action, suit or proceeding arising out of or relating
to this Agreement or any of the transactions or services contemplated hereunder
that is brought in the courts of the State of New York and the United States
District Court for the Southern District of New York, in either case sitting in
the Borough of Manhattan in the City of New York, which may be made on any
designee, appointee and agent in accordance with legal procedures prescribed in
such courts. If for any reason such designee, appointee and agent hereunder
shall not be available to act as such, then Lupin agrees to designate a new
designee, appointee or agent in the City of New York on the terms and for the
purposes of this Section 14.6.4(b). Lupin further hereby consents and agrees to
the service of any and all legal process, summons, notices and documents out of
any of the courts of the State of New York and the United States District Court
for the Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, in any such action, suit or proceeding by
serving a copy thereof upon the agent for service of process referred to in this
Section 14.6.4(b) (whether or not the appointment of such agent shall for any
reason prove to be ineffective or such agent shall accept or acknowledge such
service) coupled with mailing of copies thereof in accordance with
Section 14.6.4(a). Lupin agrees that the failure of any such designee, appointee
or agent to give any notice of such service to it shall not impair or affect in
any way the validity of such service or any judgment rendered in any action or
proceeding based thereon.

14.7 Dispute Resolution.

14.7.1. General. If a dispute arises between the Parties in connection with or
relating to this Agreement or any document or instrument delivered in connection
herewith

 

- 66 -



--------------------------------------------------------------------------------

(other than a dispute arising under Section 4.4.8, which shall be finally and
definitively resolved in accordance with Section 4.4.8) (a “Dispute”), then
either Party shall have the right to refer such Dispute to the chief executive
officers of the Parties (or their designees) who shall confer for attempted
resolution of the Dispute by good faith negotiations during a period of thirty
(30) Business Days. Any final decision mutually agreed to by such officers shall
be conclusive and binding on the Parties. If the Dispute remains unresolved
after such thirty (30)-Business Day period, then except as provided in
Section 14.7.2 and with respect to any matter for which consent or approval is
assigned to the Parties jointly, either Party may, by notice to the other Party,
initiate litigation for resolution of such Dispute.

14.7.2. Interim Relief. Notwithstanding anything herein to the contrary, nothing
in this Section 14.7 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Party. This Section 14.7.2 shall be
specifically enforceable.

14.8 Notices.

14.8.1. Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 14.8.2 or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 14.8. Such notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery service. Any
notice delivered by facsimile shall be confirmed by a hard copy delivered as
soon as practicable thereafter. This Section 14.8 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement.

14.8.2. Address for Notice.

If to Salix, to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: General Counsel

Fax No.: 919.447.3417

Email: Mark.Reeth@Salix.com

 

- 67 -



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: Vice President Business Development

Fax No.: 919.228.4222

Email: rick.scruggs@salix.com

and

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D. C. 20004

Attention: Edward C. Britton, Esq.

Fax No.: 202.778.5248

Email: ebritton@cov.com

If to Lupin, to:

Lupin Limited

“B” Wing, Fifth Floor

Bandra Kurla Complex

Mumbai – 400 051, India

Attention: Managing Director

Facsimile: 410.576.2221

Email: vinita@lupinusa.com

with a copy to:

Lupin Pharmaceuticals, Inc.

Harborplace Tower

111 S. Calvert Street, 21st Floor

Baltimore, MD 21202

Attention: Vinita Gupta

Facsimile: 410.576.2221

Email: vinita@lupinusa.com

 

- 68 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

The Marbury Building

6225 Smith Avenue

Baltimore, MD 21209

Attention: Howard S. Schwartz, Esq.

Facsimile: (410) 580-3251

Email: howard.schwartz@dlapiper.com

14.9 Entire Agreement; Modifications. This Agreement, together with the
Schedules and Exhibits attached hereto, sets forth and constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto, including the
Original Agreement, are superseded hereby. Each Party confirms that it is not
relying on any representations or warranties of the other Party except as
specifically set forth herein. No amendment, modification, release or discharge
shall be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties.

14.10 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

14.11 Equitable Relief. The Parties acknowledge and agree that the restrictions
set forth in Sections 2.5, 8.2, 8.3, 8.4, 8.5, 8.6, and 8.7 and Article 10 are
reasonable and necessary to protect the legitimate interests of the other Party
and that such other Party would not have entered into this Agreement in the
absence of such restrictions, and that any breach or threatened breach of any
provision of Section 2.5, 8.2, 8.3, 8.4, 8.5, 8.6, or 8.7 or Article 10 may
result in irreparable injury to such other Party for which there will be no
adequate remedy at law. In the event of a breach or threatened breach of any
provision of Section 2.5, 8.2, 8.3, 8.4, 8.5, 8.6, or 8.7 or Article 10, the
non-breaching Party shall be authorized and entitled to obtain from any court of
competent jurisdiction injunctive relief, whether preliminary or permanent,
specific performance and an equitable accounting of all earnings, profits and
other benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity. Both Parties agree to waive, to the maximum extent
permitted by Applicable Law, any requirement that the other (a) post a bond or
other security as a condition for obtaining any such relief and (b) show
irreparable harm, balancing of harms, consideration of the public interest or
inadequacy of monetary damages as a remedy. Nothing in this Section 14.11 is
intended, or should be construed, to limit either Party’s right to equitable
relief or any other remedy for a breach of any other provision of this
Agreement.

 

- 69 -



--------------------------------------------------------------------------------

14.12 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

14.13 No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.

14.14 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

14.15 Relationship of the Parties. It is expressly agreed that Lupin, on the one
hand, and Salix, on the other hand, shall be independent contractors and that
the relationship between the two Parties shall not constitute a partnership,
joint venture or agency. Neither Lupin, on the one hand, nor Salix, on the other
hand, shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other Party to do so, such
consent not to be unreasonably withheld or delayed. All persons employed by a
Party shall be employees of such Party and not of the other Party and all costs
and obligations incurred by reason of any such employment shall be for the
account and expense of such Party.

14.16 Performance by Affiliates. Each of Lupin and Salix acknowledges that
certain obligations under this Agreement may be performed by Affiliates of Lupin
and Salix. Each of Lupin and Salix guarantees performance of this Agreement by
any of its Affiliates.

14.17 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by scanned and electronically or facsimile transmitted signatures and
such signatures shall be deemed to bind each Party hereto as if they were
original signatures.

14.18 Payments; Audits

14.18.1. Interest on Late Payments. If any payment due to a Party under this
Agreement is not paid when due, then the owing Party shall pay interest thereon
(before and after any judgment) at an annual rate (but with interest accruing on
a daily basis) equal to the lesser of (a) the prime rate as reported on the
first Business Day of each month such payment is

 

- 70 -



--------------------------------------------------------------------------------

overdue in The Wall Street Journal, Eastern Edition, plus [*] ([*]) percentage
points, and (b) the maximum rate permitted by Applicable Law. Interest payable
under this Section 14.18.1 shall run from the day following the date upon which
payment of the relevant principal sum became due through the date of payment
thereof in full together with such interest.

14.18.2. Audit. Each Party shall have the right to have an independent certified
public accounting firm of internationally recognized standing, and reasonably
acceptable to the other Party, provided with access by such other Party during
normal business hours, and upon reasonable prior notice, to examine only those
records of such other Party (and its Affiliates and Sublicensees) as may be
reasonably necessary to determine, with respect to any Calendar Year ending not
more than three (3) years prior to the auditing Party’s request, the correctness
or completeness of any payment made under this Agreement. Such examinations may
not (a) be conducted more than once in any [*] ([*]) month period (unless a
previous audit during such [*] ([*]) month period revealed an underpayment with
respect to such period or the audited Party restates or revises such books and
records for such period) or (b) be repeated for any Calendar Year. Results of
such audit shall (i) be (A) limited to information relating to the Licensed
Product, (B) made available to both Parties in writing and (C) subject to
Article 10 and (ii) not reveal any specific information of the audited Party to
the auditing Party other than (A) whether the audited Party is in compliance
with its payment obligations under this Agreement and (B) the amount of any
additional payment owed to the auditing Party or excess payment reimbursable to
the audited Party. Except as provided below, the cost of this examination shall
be borne by the auditing Party, unless the audit reveals a variance of more than
five percent (5%) from the reported amounts, in which case the audited Party
shall bear the cost of the audit. Unless disputed pursuant to Section 14.18.3,
if such audit concludes that additional payments were owed or that excess
payments were made during such period, the audited Party shall pay the
additional amounts, with interest from the date originally due as provided in
Section 14.18.1, or the auditing Party shall reimburse such excess payments,
with interest from the date of original payment as provided in Section 14.18.1,
within sixty (60) days after the date on which such auditor’s written report is
delivered to the Parties.

14.18.3. Audit Dispute. In the event of a Dispute of any audit under
Section 14.18.2, Lupin and Salix shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such Dispute within thirty (30) days, the Dispute shall be
resolved in accordance with Section 14.7.

14.18.4. Confidentiality. The receiving Party shall treat all information
subject to review under this Article 14 in accordance with the confidentiality
provisions of Article 10.

14.19 References. Unless otherwise specified, (a) references in this Agreement
to any Article, Section, Schedule or Exhibit shall mean references to such
Article, Section, Schedule or Exhibit of this Agreement, (b) references in any
section to any clause are references

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 71 -



--------------------------------------------------------------------------------

to such clause of such section and (c) references to any agreement, instrument
or other document in this Agreement refer to such agreement, instrument or other
document as originally executed or, if subsequently varied, replaced or
supplemented from time to time, as so varied, replaced or supplemented and in
effect at the relevant time of reference thereto.

14.20 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein shall mean including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against either Party hereto.

14.21 Additional Agreements.

14.21.1. Simultaneously herewith, and as a condition to the Parties’ execution
and delivery hereof, (a) the Parties are entering into the first amendment that
constitutes part of the API Supply Agreement and (b) the Parties are entering
into the Finished Product Supply Agreement.

14.21.2. The Parties acknowledge that they have been pursuing negotiations in
respect of an agreement pursuant to which [*]. The Parties confirm their intent
to continue such negotiations with a view to entering into an agreement by [*],
but without thereby imposing on either Party any obligation to enter into any
such agreement or creating any legally binding obligation in respect of any such
agreement or the terms thereof unless and until such agreement is fully
negotiated and executed and delivered by the parties thereto. Any failure by the
Parties to enter into the agreement described in the first sentence of this
Section 14.21.2 shall not in any way affect the enforceability and continued
validity of this Agreement, the API Supply Agreement, or the Finished Product
Supply Agreement.

14.21.3. This Agreement supersedes and replaces, effective as of the Amendment
Effective Date, the provisions of the Original Agreement in their entirety. The
execution and delivery of this Agreement is without prejudice to any rights that
accrued to the benefit of either Party under the Original Agreement prior to the
Amendment Effective Date; provided, however, that (a) [*]; and (b) [*].

[The remainder of this page has been intentionally left blank.]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

- 72 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date first written above.

 

LUPIN LTD.     SALIX PHARMACEUTICALS, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

[SIGNATURE PAGE TO AMENDED AND RESTATED DEVELOPMENT, COMMERCIALIZATION AND
LICENSE AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1.111

Salix Competitors

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Schedule 1.111, Page 1



--------------------------------------------------------------------------------

Schedule 6.1

Commercialization Efforts

[*]

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Schedule 6.1, Page 1



--------------------------------------------------------------------------------

Schedule 7.1.2

Milestones and Milestone Payments

As set forth in the following table, Salix shall pay Lupin, upon the first
achievement by Salix or any of its Affiliates or Sublicensees of each of the
specified milestones with respect to a Covered Product during the term of this
Agreement, the corresponding milestone payment. Each specified milestone payment
shall be payable only once, regardless of the number of times the corresponding
milestone may be achieved.

 

      Traveler’s
Diarrhea   Hepatic
Encephalopathy   Irritable Bowel
Syndrome [*]    [*]   [*]   [*] [*]    [*]   [*]   [*] [*]    [*]   [*]   [*]
[*]    [*]   [*]   [*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Schedule 7.1.2, Page 1



--------------------------------------------------------------------------------

Schedule 8.6

Anti-Stacking

Third Party

Alfa Wassermann SpA, its Affiliates, or any of their respective licensees or
sublicensees or any other Person claiming rights under any of such Persons

Agreement

License Agreement, dated June 24, 1996, by and between Alfa Wassermann SpA and
Salix Pharmaceuticals, Inc.

 

Schedule 8.6, Page 1



--------------------------------------------------------------------------------

Schedule 9.2

Recall and Withdrawal Contact Information

Lupin:

Telephone number: (410) 576-2000

Email address: vinita@lupinusa.com

Facsimile number: (410) 576-2221

Salix:

Telephone number: (919) 862-1044

Email address: Rajesh.kapoor@salix.com

 

Schedule 9.2, Page 1



--------------------------------------------------------------------------------

Exhibit A

Development Plan

[*]

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

Exhibit A, Page 1